Exhibit 10.2

 

 



Published CUSIP Numbers:



Deal: 12508JAJ9



Revolver: 12508JAK6



 

 

REVOLVING CREDIT AGREEMENT

 

dated as of

 

August 17, 2018,

 

among

 

CDK GLOBAL, INC.,

 

The BORROWING SUBSIDIARIES from Time to Time Party Hereto,

 

The LENDERS Party Hereto

 

and

 

BANK OF AMERICA, N.A.,



as Administrative Agent,

 

 

 

JPMORGAN CHASE BANK, N.A., 

U.S. BANK NATIONAL ASSOCIATION, 

MUFG BANK, LTD.



and



WELLS FARGO BANK, N.A., 

as Syndication Agents

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 

JPMORGAN CHASE BANK, N.A.,



U.S. BANK NATIONAL ASSOCIATION,



MUFG BANK, LTD.



and



WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 





 



TABLE OF CONTENTS

 

 

 

Article I. Definitions 1 SECTION 1.01.   Defined Terms 1 SECTION
1.02.   Classification of Loans and Borrowings 23 SECTION 1.03.   Terms
Generally 24 SECTION 1.04.   Accounting Terms; GAAP 24 SECTION 1.05.   Currency
Translation 25 SECTION 1.06.   Additional Alternative Currencies 25 SECTION
1.07.   Change of Currency 25 Article II. The Credits 26 SECTION
2.01.   Commitments 26 SECTION 2.02.   Loans and Borrowings 26 SECTION
2.03.   Requests for Borrowings 27 SECTION 2.04.   Funding of Borrowings 28
SECTION 2.05.   Interest Elections 28 SECTION 2.06.   Termination or Reduction
of Commitments 30 SECTION 2.07.   Increase of Commitments; Extension of Maturity
Date 30 SECTION 2.08.   Repayment of Loans; Evidence of Debt 32 SECTION
2.09.   [Reserved] 33 SECTION 2.10.   Prepayment of Loans 33 SECTION
2.11.   Fees 34 SECTION 2.12.   Interest 34 SECTION 2.13.   Alternate Rate of
Interest; Illegality 35 SECTION 2.14.   Increased Costs 37 SECTION 2.15.   Break
Funding Payments 38 SECTION 2.16.   Taxes 38 SECTION 2.17.   Payments Generally;
Pro Rata Treatment; Sharing of Set-offs 42 SECTION 2.18.   Mitigation
Obligations; Replacement of Lenders 44 SECTION 2.19.   Borrowing Subsidiaries 45
SECTION 2.20.   Defaulting Lenders 45 SECTION 2.21.   Successor LIBOR 46 Article
III. Representations and Warranties 47 SECTION 3.01.   Organization; Powers 47
SECTION 3.02.   Authorization; Enforceability 47 SECTION 3.03.   Governmental
Approvals; No Conflicts 47 SECTION 3.04.   Financial Condition; No Material
Adverse Change 48 SECTION 3.05.   Properties 48 SECTION 3.06.   Litigation and
Environmental Matters 48 SECTION 3.07.   Compliance with Laws and Agreements 48
SECTION 3.08.   Federal Reserve Regulations 49 SECTION 3.09.   Investment
Company Status 49 SECTION 3.10.   Taxes 49 SECTION 3.11.   ERISA 49 SECTION
3.12.   Disclosure 49 SECTION 3.13.   Solvency 50 SECTION
3.14.   Anti-Corruption Laws and Sanction Laws 50 SECTION 3.15.   EEA Financial
Institutions 50

 

ii

 



Article IV. Conditions 50 SECTION 4.01.   Closing Date 50 SECTION 4.02.   Each
Credit Event 51 SECTION 4.03.   Credit Extensions to Borrowing Subsidiaries 52
Article V. Affirmative Covenants 52 SECTION 5.01.   Financial Statements and
Other Information 52 SECTION 5.02.   Notices of Material Events 54 SECTION
5.03.   Existence; Conduct of Business 54 SECTION 5.04.   Taxes 54 SECTION
5.05.   Business and Properties 54 SECTION 5.06.   Books and Records; Inspection
Rights 54 SECTION 5.07.   Compliance with Laws 55 SECTION 5.08.   Use of
Proceeds 55

 



Article VI. Negative Covenants 55 SECTION 6.01.   Liens 55 SECTION
6.02.   Subsidiary Indebtedness 57 SECTION 6.03.   Sale and Leaseback
Transactions 58 SECTION 6.04.   Fundamental Changes 59 SECTION
6.05.   Restrictive Agreements 59 SECTION 6.06.   Leverage Ratio 59 SECTION
6.07.   Ratio of Consolidated EBITDA to Consolidated Interest Expense 59 Article
VII. Events of Default 60 Article VIII. The Administrative Agent 62 Article IX.
Guarantee 66 Article X. Miscellaneous 67 SECTION 10.01.   Notices 67 SECTION
10.02.   Waivers; Amendments 68 SECTION 10.03.   Expenses; Indemnity; Damage
Waiver 70 SECTION 10.04.   Successors and Assigns 71 SECTION 10.05.   Survival
74 SECTION 10.06.   Counterparts; Integration; Effectiveness 75 SECTION
10.07.   Severability 75 SECTION 10.08.   Right of Setoff 75 SECTION
10.09.   Governing Law; Jurisdiction; Consent to Service of Process 75 SECTION
10.10.   WAIVER OF JURY TRIAL 76 SECTION 10.11.   Headings 76 SECTION
10.12.   Confidentiality; Non-Public Information 76 SECTION 10.13.   Conversion
of Currencies 77 SECTION 10.14.   Interest Rate Limitation 78 SECTION
10.15.   Patriot Act 78 SECTION 10.16.   No Fiduciary Relationship 78 SECTION
10.17.   Electronic Execution of Assignments and Certain Other Documents 78
SECTION 10.18.   Payments Set Aside 79 SECTION 10.19.   Limitation on Liability
of Foreign Borrowing Subsidiaries 79 SECTION 10.20.   Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 79

 

 

iii

 



SCHEDULES:

 



Schedule 2.01 — Commitments Schedule 6.01 — Existing Liens Schedule 6.02 —
Existing Subsidiary Indebtedness Schedule 6.03 — Existing Sale and Leaseback
Transactions Schedule 6.05 — Restrictive Agreements       EXHIBITS:        
Exhibit A — Form of Assignment and Assumption Exhibit B-1 — Form of Borrowing
Subsidiary Agreement Exhibit B-2 — Form of Borrowing Subsidiary Termination
Exhibit C — Form of Note Exhibit D-1 — Form of US Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit D-2 — Form of US Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit D-3 — Form of US Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit D-4 — Form
of US Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes) Exhibit E — Form of Borrowing Request Exhibit
F — Form of Interest Election Request









 

iv

 





 

THIS REVOLVING CREDIT AGREEMENT dated as of August 17, 2018, is by among CDK
GLOBAL, INC., a Delaware corporation, the BORROWING SUBSIDIARIES party hereto,
the LENDERS party hereto, and BANK OF AMERICA, N.A., as Administrative Agent.

 

The Company has requested that the Lenders extend credit in the form of
Commitments under which the Borrowers may obtain Loans in an aggregate principal
amount at any time outstanding that will not result in the aggregate Revolving
Exposures exceeding US$750,000,000, of which US$100,000,000 may be borrowed in
Alternative Currencies. The proceeds of the Loans are to be used for general
corporate purposes.

 

The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

 

Article I.

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. ABR Loans shall be
denominated in US Dollars.

 

“Accession Agreement” has the meaning assigned to such term in Section 2.07(a).

 

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to the LIBO Rate for such Interest Period multiplied by
the Statutory Reserve Rate.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder and under the other Loan Documents, or any
successor appointed in accordance with Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of Bank
of America through which Bank of America shall determine to perform any of its
obligations in such capacity hereunder in accordance with Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Revolving Credit Agreement, as amended from time to time
in accordance with the terms hereof.

 

“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).

 

1

 



“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1% per annum,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Adjusted LIBO Rate
plus 1% per annum; provided, that, if such rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans. Those loans
may be priced at, above, or below such announced prime rate. Any change in such
prime rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the applicable Bloomberg screen page
displaying interest rates for US Dollar deposits in the London interbank market
(or, in the event such rate does not appear on a page of the Bloomberg screen,
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to such day for
deposits in US Dollars with a maturity of one month (without any rounding). Any
change in the Alternate Base Rate due to a change in Bank of America’s “prime
rate”, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in Bank of
America’s “prime rate”, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, as the case may be.

 

“Alternative Currency” means Euro and Sterling, together with each other
currency (other than US Dollars) that is approved in accordance with Section
1.06; provided, that, for each Alternative Currency, such currency is an
Eligible Currency.

 

“Alternative Currency Exposure” means, at any time, the US Dollar Equivalent of
the aggregate principal amount of all Loans then outstanding and denominated in
Alternative Currencies.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of
US$100,000,000 and the aggregate Commitments. The Alternative Currency Sublimit
is part of, and not in addition to, the aggregate Commitments.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

 

“Applicable Creditor” has the meaning assigned to such term in Section 10.13(b).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment at such time. If the aggregate
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

2

 



“Applicable Rate” means, for any day, with respect to any LIBOR Loan or any ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “LIBO Rate
Spread”, “ABR Spread” or “Commitment Fee Rate”, as applicable, based upon the
Ratings of Moody’s, S&P and Fitch in effect on such day:

 

  Commitment Fee Rate LIBO Rate Spread ABR Spread

Category 1

 

≥ Baa2/BBB/BBB

 

0.15% 1.250% 0.250%

Category 2

 

Baa3/BBB-/BBB-

 

0.20% 1.375% 0.375%

Category 3

 

Ba1/BB+/BB+

 

0.25% 1.625% 0.625%

Category 4

 

Ba2/BB/BB

 

0.30% 1.875% 0.875%

Category 5

 

≤ Ba3/BB-/BB- or unrated

 

0.35% 2.375% 1.375%

 

For purposes of the foregoing, (a) if the Ratings assigned by Moody’s, S&P and
Fitch shall fall within different categories, then the applicable category shall
be (i) the category in which two of the Ratings shall fall or (ii) if there is
no such category, the category in which the intermediate Rating shall fall,
(b)(i) if Moody’s or S&P shall not have a Rating in effect (other than by reason
of the circumstances referred to in the last sentence of this definition), such
Rating Agency shall be deemed to have a Rating in Category 5 and (ii) if Fitch
shall not have a Rating in effect (other than by reason of the circumstances
referred to in the last sentence of this definition), the applicable category
shall be the category in which the higher of the Ratings of Moody’s and S&P
shall fall unless such Ratings differ by more than one category, in which case
the applicable category shall be that immediately below the category in which
the higher of such Ratings falls, and (c) if any Rating shall be changed (other
than as a result of a change in the rating system of the applicable Rating
Agency), such change shall be effective as of the date on which it is first
publicly announced by the Rating Agency making such change. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change. If the rating system of Moody’s, S&P or Fitch shall
change, or if any such Rating Agency shall cease to be in the business of rating
corporate debt obligations, the Company and the Required Lenders shall negotiate
in good faith to amend this definition to reflect such changed rating system or
the unavailability of a Rating from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the Rating most recently in effect prior to such change or
cessation.

 

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the Closing Date),
JPMorgan Chase Bank, N.A., U.S. Bank National Association, MUFG Bank, Ltd. and
Wells Fargo Securities, LLC, in their capacities as joint lead arrangers and
joint bookrunners for the credit facilities established hereby.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

 

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such lease
may be terminated (in which case the Attributable Debt shall also include the
amount of the penalty, but no rent shall be considered as required to be paid
under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

 

3

 



“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the aggregate Commitments.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A.

 

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
a custodian appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided, that, a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof. If, however, such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, such ownership
interest will constitute a Bankruptcy Event. Nothing in this definition or
elsewhere in this Agreement shall require any Person to disclose any information
that it would be prohibited from disclosing under applicable law or regulation.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Borrower” means the Company or any Borrowing Subsidiary, and “Borrowers” means,
collectively, the Company and the Borrowing Subsidiaries.

 

4

 



“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrowing” means Loans of the same Type and currency, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.

 

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03, completed and signed by a Financial Officer of such Borrower,
in the form of Exhibit E or any other form approved by the Administrative Agent
and such Borrower (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent).

 

“Borrowing Subsidiary” means, at any time, any Subsidiary that has been
designated by the Company as a Borrowing Subsidiary pursuant to Section 2.19,
other than any Subsidiary that has ceased to be a Borrowing Subsidiary as
provided in Section 2.19.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (a) if such day relates to any interest rate settings as to a
LIBOR Loan denominated in US Dollars, any fundings, disbursements, settlements
and payments in US Dollars in respect of any such LIBOR Loan, or any other
dealings in US Dollars to be carried out pursuant to this Agreement in respect
of any such LIBOR Loan, means any such day that is also a day on which dealings
in US Dollar deposits are conducted by and between banks in the London interbank
eurodollar market; (b) if such day relates to any interest rate settings as to a
LIBOR Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such LIBOR Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such LIBOR
Loan, means a TARGET Day; (c) if such day relates to any interest rate settings
as to a LIBOR Loan denominated in a currency other than US Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than US Dollars or
Euro in respect of a LIBOR Loan denominated in a currency other than US Dollars
or Euro, or any other dealings in any currency other than US Dollars or Euro to
be carried out pursuant to this Agreement in respect of any such LIBOR Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

5

 



“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the Closing Date), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company, or (b) occupation of a majority of the seats (other
than vacant seats) on the Board of Directors by Persons who were not (i)
directors of the Company on the Closing Date or (ii) nominated or appointed, or
approved prior to their election by the Board of Directors.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any rule, regulation, treaty or other law, (b)
any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, no act, event or circumstance referred to in clause (a), (b) or (c) of
this definition shall be deemed to have occurred prior to the Closing Date as a
result of the applicable law, rule, regulation, interpretation, application,
request, guideline or directive having been adopted, made or issued under the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or Basel III
as promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities.

 

“Charges” has the meaning assigned to such term in Section 10.14.

 

“Closing Date” means August 17, 2018.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06, (b) increased from time to time pursuant to Section
2.07 or (c) increased or reduced from time to time pursuant to assignments by or
to such Lender pursuant to Section 10.04. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption or
such other documentation pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Commitments on
the Closing Date is US$750,000,000.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.07(a).

 

“Company” means CDK Global, Inc., a Delaware corporation.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however determined) or that are franchise Taxes or
branch profit Taxes.

 

“Consenting Lender” has the meaning assigned to such term in Section 2.07(d).



6

 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a)                without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of:

 

(i)                 consolidated interest expense for such period (including
imputed interest expense in respect of Capital Lease Obligations and
Securitization Transactions),

 

(ii)               consolidated income tax expense for such period,

 

(iii)              all amounts attributable to depreciation for such period and
amortization of intangible assets for such period,

 

(iv)              any other non-recurring noncash charges for such period
(including noncash compensation expense, but excluding any additions to bad debt
reserves or bad debt expense and any noncash charge that results from the
write-down or write-off of inventory or accounts receivable or that is in
respect of any item that was included in Consolidated Net Income in a prior
period),

 

(v)                any losses for such period attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement,

 

(vi)              any unrealized losses for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements,

 

(vii)            the cumulative effect for such period of a change in accounting
principles,

 

(viii)          any expenses or charges (other than depreciation or amortization
expense as described in the preceding clause (iii)) related to the carrying out
of any issuance of Equity Interests, acquisition, disposition, recapitalization
or the incurrence, modification or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof), including (x) such
fees, expenses or charges related to this Agreement and the Term Loan Credit
Agreement, and (y) any amendment or other modification of the Obligations or
other Indebtedness, in an aggregate amount during any period of four consecutive
fiscal quarters not to exceed US$5,000,000,

 

(ix)              any “restructuring expenses” and “other business
transformation expenses” for such period (if incurred prior to June 30, 2020)
attributable to the “Business Transformation Plan” (as each such term is used in
the Company’s annual report on Form 10-K for the fiscal year ended June 30, 2016
and its quarterly report on Form 10-Q for the fiscal quarter ended September 30,
2016); provided, that, (A) such expenses shall have been determined in a manner
consistent with the Company’s practices prior to the Closing Date and reflected
as such in the Company’s annual or quarterly reports filed with the SEC, (B) the
aggregate amount of such expenses incurred during the fiscal quarters of the
Company ended on September 30, 2017, December 31, 2017, March 31, 2018 and June
30, 2018 shall be deemed to be US$21,600,000, US$22,000,000, US$12,900,000 and
US$14,500,000, respectively, and (C) for any period ending after the Closing
Date, the aggregate amount added back to Consolidated EBITDA during the term of
this Agreement pursuant to this clause (a)(ix) (excluding, for the avoidance of
doubt, any amounts added back to Consolidated EBITDA pursuant to subclause (B)
of this clause (a)(ix)), plus the aggregate amount added back to Consolidated
EBITDA during the term of this Agreement pursuant to clause (a)(x) below, shall
not exceed US$125,000,000,

 

7

 



(x)                legal and regulatory expenses for such period related to the
matters identified under the heading “Competition Matters” in Note 11 of the
Company’s financial statements included with the Company’s quarterly report on
Form 10-Q for the fiscal quarter ended March 31, 2018; provided, that, (A) such
expenses shall have been determined in a manner consistent with the Company’s
practices prior to the Closing Date and reflected as such in the Company’s
annual or quarterly reports filed with the SEC, and (B) for any period ending
after the Closing Date, the aggregate amount added back to Consolidated EBITDA
during the term of this Agreement pursuant to this clause (a)(x), plus the
aggregate amount added back to Consolidated EBITDA during the term of this
Agreement pursuant to clause (a)(ix) above (excluding, for the avoidance of
doubt, any amounts added back to Consolidated EBITDA pursuant to subclause (B)
of clause (a)(ix) above), shall not exceed $125,000,000, and

 

(xi)              one-time, non-recurring integration, restructuring and
litigation costs and expenses in connection with the ELEAD1ONE Acquisition in an
aggregate amount during the term of this Agreement not to exceed US$75,000,000;

 

provided, that, any cash payment made with respect to any noncash item added
back in computing Consolidated EBITDA for any prior period pursuant to this
clause (a) (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Consolidated EBITDA
for the period in which such cash payment is made; and minus

 

(b)                without duplication and to the extent included in determining
such Consolidated Net Income, the sum of:

 

(i)                 any non-recurring noncash items of income for such period
(excluding any noncash items of income (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) that represents
the reversal of any accrual made in a prior period for anticipated cash charges,
but only to the extent such accrual reduced Consolidated EBITDA for such prior
period),

 

(ii)               any gains for such period attributable to the early
extinguishment of Indebtedness or obligations under any Hedging Agreement,

 

(iii)             any unrealized gains for such period attributable to the
application of “mark to market” accounting in respect of Hedging Agreements and

 

(iv)              the cumulative effect for such period of a change in
accounting principles;

 

provided, further, that, Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Company or any of its consolidated Subsidiaries, other
than dispositions of inventory and other dispositions and licenses in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of the
Company, attributable to any Subsidiary that is not wholly owned by the Company,
shall be reduced by the portion thereof that is attributable to the
non-controlling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with generally accepted financial
practice as if such Material Acquisition or such Material Disposition had
occurred on the first day of such period.

 

8

 



“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations and
Securitization Transactions) of the Company and the Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP. For purposes
of calculating Consolidated Interest Expense for any period, if during such
period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated Interest Expense for such
period shall be calculated after giving pro forma effect thereto in accordance
with generally accepted financial practice as if such Material Acquisition or
such Material Disposition had occurred on the first day of such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided, that, there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to clause (b) below, any other consolidated Subsidiary during such
period and (b) the income or loss of, and any amounts referred to in clause (a)
above paid to, any consolidated Subsidiary that is not wholly owned by the
Company to the extent such income or loss or such amounts are attributable to
the non-controlling interest in such consolidated Subsidiary.

 

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities of the Company and the
Subsidiaries and (ii) goodwill and other intangible assets of the Company and
the Subsidiaries, in each case determined on a consolidated basis in accordance
with GAAP, all as reflected in the consolidated financial statements of the
Company most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such
financial statements, the most recent consolidated financial statements of the
Company referred to in Section 3.04(a)). For purposes of this definition, the
amount of assets and liabilities of any Subsidiary that is not wholly owned by
the Company shall be included or deducted, as the case may be, only to the
extent of the proportional equity interest directly or indirectly owned by the
Company in such Subsidiary; provided, that, in the case of any such liabilities,
to the extent such liabilities are recourse to the Company or any other
Subsidiary, the full amount of such liabilities that are so recourse shall be
deducted for purposes of this definition.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Declining Lender” has the meaning assigned to such term in Section 2.07(d).

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

9

 



“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two (2) Business Days of the date when due, (b) has notified
the Company or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Company, to confirm in writing to the Administrative
Agent and the Company that it will comply with its prospective funding
obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
Bankruptcy Event or (ii) become the subject of a Bail-In Action; provided, that,
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company and each Lender promptly following such
determination.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effectiveness Anniversary” has the meaning assigned to such term in Section
2.07(d).

 

“ELEAD1ONE Acquisition” means the acquisition by CDK Global, LLC, a Delaware
limited liability company and subsidiary of the Borrower (“CDK Global”), of one
hundred percent (100%) of the Equity Interests of Data Software Services, LLC
(d/b/a Elead1ONE), a Georgia limited liability company (“DSS”), and certain of
its Affiliates, pursuant to that certain Equity Purchase Agreement, dated as of
June 28, 2018, by and among CDK Global, HJH Management Company, LLC, a Georgia
limited liability company, Fresh Beginnings, a Georgia corporation (“Fresh
Beginnings”), DSS, DSS Holdco, Inc., a Delaware corporation, Fresh Beginnings
Holdco, Inc., a Delaware corporation, Judith S. Hathcock, an individual, in her
capacity as the Representative (as defined therein) and the sole owner of DSS
and Fresh Beginnings, Hugh Hathcock, an individual (solely for the purposes set
forth therein), Hope Hathcock, an individual, Hailee Hathcock, an individual,
and Heather Hathcock, an individual.

 

10

 



“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) any other Person approved by the Administrative Agent and
the Company (such approval not to be unreasonably withheld); provided, that, (i)
the Company’s approval shall not be required during the existence and
continuation of an Event of Default and (ii) neither any individual (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit, of any individual), nor the Company or any Affiliate of the
Company, shall qualify as an Eligible Assignee.

 

“Eligible Currency” means any lawful currency other than US Dollars that is
readily available, freely transferable and convertible into US Dollars in the
international interbank market available to the Lenders in such market and as to
which a US Dollar Equivalent may be readily calculated. If, after the
designation by the Lenders of any currency as an Alternative Currency, any
change in currency controls or exchange regulations or any change in the
national or international financial, political or economic conditions are
imposed in the country in which such currency is issued, result in, in the
reasonable opinion of the Required Lenders, (a) such currency no longer being
readily available, freely transferable and convertible into US Dollars, (b) a US
Dollar Equivalent no longer being readily calculable with respect to such
currency, (c) it being impractical for Lenders to provide such currency, or (d)
such currency no longer being a currency in which the Required Lenders are
willing to make such Loans (the event in each of clause (a), (b), (c), and (d)
being a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Company, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist with respect to such currency. Within, five (5) Business Days after
receipt of such notice from the Administrative Agent, the Company shall repay
all Loans in such currency to which the Disqualifying Event applies or convert
such Loans into the US Dollar Equivalent of Loans in Dollars, subject to the
other terms contained herein.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

11

 



“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
302(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (d) the incurrence by the Company or any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, within the
meaning of Title IV of ERISA, or in endangered or critical status, within the
meaning of Section 305 of ERISA; or (h) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.”

 

“Euro” or “€” means the single currency of the Participating Member States.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made; provided, that, the Administrative Agent may
obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed by the
jurisdiction under which such recipient is organized or in which its principal
office or any lending office from which it makes Loans hereunder is located, or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
Federal withholding Tax that is imposed on payments by any Borrower to such
Lender pursuant to a law in effect on the date such Lender becomes a party to
this Agreement (or designates a new lending office) (other than pursuant to an
assignment request by the Company under Section 2.18(b)), (c) any withholding
Taxes imposed by the United States pursuant to FATCA, and (d) any withholding
Tax that is attributable to such Lender’s failure to comply with Section
2.16(f), except, in the case of clause (b) above, to the extent that (i) such
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding Tax pursuant to Section 2.16 or (ii) such withholding Tax
shall have resulted from the making of any payment to a location other than the
office designated by the Administrative Agent or such Lender for the receipt of
payments of the applicable type.

 

“Existing Credit Agreements” means, collectively, (a) that certain credit
agreement, dated as of September 16, 2014, among the Company, certain
Subsidiaries from time to time party thereto, as borrowing subsidiaries, the
lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, (b) that certain credit agreement, dated as of December
14, 2015, among the Company, the lenders from time to time party thereto, and
Bank of America, as administrative agent, and (c) that certain credit agreement,
dated as of December 9, 2016, among the Company, the lenders from time to time
party thereto, and Bank of America, as administrative agent.

 

12

 



“Existing Maturity Date” has the meaning assigned to such term in Section
2.07(d).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations
promulgated thereunder or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1.00%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that, if such rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or equivalent of
such Person and, solely for purposes of notices given pursuant to Article II,
any other officer or employee of a Borrower so designated by any of the
foregoing officers of such Borrower in a notice to the Administrative Agent or
any other officer or employee of such Borrower designated in or pursuant to an
agreement between such Borrower and the Administrative Agent.

 

“Fitch” means Fitch, Inc., and any successor to its rating agency business.

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis and subject to Section 1.04.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including, without limitation, the Bank for
International Settlements and the Basel Committee on Banking Supervision or any
successor or similar authority to either of the foregoing).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that, the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

13

 



“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Increase Effective Date” has the meaning assigned to such term in Section
2.07(b).

 

“Increasing Lender” has the meaning assigned to such term in Section 2.07(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (limited to the value of the property securing such
Indebtedness if such Indebtedness has not been assumed), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (k) all Securitization Attributable Indebtedness of such Person.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) Other Taxes.

 

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Initial Loans” has the meaning assigned to such term in Section 2.07(b).

 

“Interest Election Request” means a request by a Borrower, appropriately
completed and signed by a Financial Officer of such Borrower, to convert or
continue a Borrowing in accordance with Section 2.05, in the form of Exhibit F
or any other form approved by the Administrative Agent and such Borrower
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent).

 

14

 



“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any LIBOR Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and the Maturity Date and, in addition,
in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period. If an Interest Payment Date falls on a date which is not a
Business Day, such Interest Payment Date shall be deemed to be the next
succeeding Business Day, or, in the case of LIBOR Loans where the next
succeeding Business Day falls in the next succeeding calendar month, the next
preceding Business Day.

 

“Interest Period” means, with respect to any LIBOR Borrowing, (a) the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed by all the Lenders, seven days or 12 months) thereafter (in each
case, subject to availability), as the applicable Borrower may elect, or (b) for
purposes of the penultimate sentence of Section 2.05(c) only, a Non-Standard
Interest Period; provided, that, (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).

 

“Lender” means each of the Persons listed as a “Lender” on the signature pages
to this Agreement, each other Person that becomes a “Lender” in accordance with
this Agreement (including any Person that becomes a party hereto pursuant to an
Assignment and Assumption or such other documentation) and their respective
successors and assigns. The term “Lender” shall exclude any Person that shall
have ceased to be a party hereto pursuant to an Assignment and Assumption.

 

“Leverage Ratio” means, at any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on or most recently prior to such date.

 

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“LIBOR Successor Rate” has the meaning specified in Section 2.21.

 

15

 



“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Accession Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination and, except for
purposes of Section 10.02(b), each promissory note delivered pursuant to this
Agreement.

 

“Loan” means a loan made to a Borrower pursuant to Section 2.01.

 

“Local Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Material Acquisition” means any individual acquisition of (a) Equity Interests
in any Person if, after giving effect thereto, such Person will become a
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided, that, the aggregate
consideration for such individual acquisition (including Indebtedness assumed in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds US$250,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.

 

“Material Disposition” means any individual sale, transfer or other disposition
of (a) all or substantially all the issued and outstanding Equity Interests in
any Person that are owned by the Company or any Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) of the Company or any Subsidiary; provided, that, the aggregate
consideration for such individual sale, transfer or other disposition (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds US$250,000,000.

 

16

 



“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$75,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

 

“Material Subsidiary” means (a) each Borrowing Subsidiary, (b) any Subsidiary
that directly or indirectly owns any Equity Interest in or Controls any Material
Subsidiary and (c) any other Subsidiary (i) the consolidated revenues of which
for the most recent period of four consecutive fiscal quarters of the Company
for which financial statements have been delivered pursuant to Section 5.01 (or,
prior to the first delivery of such financial statements, the most recent
consolidated financial statements of the Company referred to in Section 3.04(a))
were greater than 10.0% of the Company’s total consolidated revenues for such
period or (ii) the consolidated assets of which as of the end of such period
were greater than 10.0% of the Company’s total consolidated assets as of such
date; provided, that, if at any time the aggregate consolidated revenues or
consolidated assets of all Subsidiaries that are not Material Subsidiaries for
or at the end of any period of four fiscal quarters exceeds 10% of the Company’s
consolidated revenues for such period or 10% of the Company’s consolidated
assets as of the end of such period, the Company shall (or, in the event the
Company has failed to do so within 10 days, the Administrative Agent may)
designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries. For purposes of making the
determinations required by this definition, revenues and assets of foreign
Subsidiaries shall be converted into US Dollars at the rates used in preparing
the consolidated balance sheet of the Company included in the applicable
financial statements.

 

“Maturity Date” means August 17, 2023 (or any later date to which the Maturity
Date may be extended pursuant to Section 2.07(d)); provided, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.14.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Standard Interest Period” means, with respect to any LIBOR Borrowing, a
period (other than a seven day Interest Period, and subject to availability)
commencing on the date of such Borrowing and ending less than one month
thereafter, as the applicable Borrower may elect.

 

“Notice of Objection” has the meaning specified in Section 2.19.

 

17

 



“Obligations” means the due and punctual payment of (a) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (b) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrowers
under this Agreement and the other Loan Documents.

 

“Other Connection Taxes” means, with respect to any recipient of any payment
made on account of an Obligation, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

 

“Participant” has the meaning assigned to such term in Section 10.04(g).

 

“Participant Register” has the meaning assigned to such term in Section
10.04(g).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

18

 



(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)       judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and

 

(f)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any of the Borrowers or any of their Subsidiaries;

 

provided, that, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.

 

“Permitted Securitization Documents” means all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

 

“Permitted Securitization Financing” means one or more transactions pursuant to
which (a) Receivables Assets or interests therein are sold or transferred to or
financed by one or more Special Purpose Securitization Subsidiaries, and (b)
such Special Purpose Securitization Subsidiaries finance (or refinance) their
acquisition of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against Receivables Assets (including conduit
and warehouse financings) and any Hedging Agreements entered into in connection
with such Receivables Assets; provided, that, recourse to the Company or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Company in good faith) for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/“absolute transfer” opinion with
respect to any transfer by the Company or any Subsidiary (other than a Special
Purpose Securitization Subsidiary)).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Company or any ERISA Affiliate.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Quotation Day” means, for any Interest Period, the day two Business Days prior
to the first day of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent; provided, that, to the extent such
market practice is not administratively feasible for the Administrative Agent,
then “Quotation Date” means such other day as otherwise reasonably determined by
the Administrative Agent).

 

“Rating Agencies” means Moody’s, S&P and Fitch.

 

19

 



“Ratings” means the public ratings from time to time established by the Rating
Agencies for the Index Debt.

 

“Receivables Assets” means, with respect to any Person, accounts receivable,
indebtedness and other obligations owed to or owned by such Person (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a Securitization
Transaction or, solely for purposes of Section 6.01(g) and Section 6.02(l), a
transaction contemplated by such sections.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided, that, (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been an obligor in respect
of such Original Indebtedness; and (c) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

 

“Register” has the meaning assigned to such term in Section 10.04(e).

 

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, one or more Lenders having Revolving
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Exposures of all Lenders and the total unused Commitments of all
Lenders at such time. The Revolving Exposure and unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Revolving Exposure” means, with respect to any Lender at any time, the US
Dollar Equivalent of such Lender’s outstanding Loans at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc., and any successor to the rating agency business thereof.

 

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanction Laws.

 

20

 



“Sanctioned Person” means, at any time, (a) any Person that is included on any
list of designated Persons maintained by the Office of Foreign Assets, Her
Majesty’s Treasury of the United Kingdom, or on any comparable list maintained
under applicable Sanction Laws, (b) any Person located, organized or resident in
a Sanctioned Country, (c) any Person that is currently the subject of Sanction
Laws, or (d) any Person owned or controlled by any such Person or the Persons
described in the foregoing clause (a), (b) or (c).

 

“Sanction Laws” means laws and executive orders of the United States, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant and applicable sanctions authority imposing
economic or financial sanctions or trade embargoes, and regulations implementing
such laws and executive orders.

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.21.

 

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, a rate
per annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in the applicable currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period (or,
in the case of a Non-Standard Interest Period, with a term of one month), as
displayed on the applicable Bloomberg screen page that displays such rate (or,
in the event such rate does not appear on a page of the Bloomberg screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time); provided,
that, if the Screen Rate, determined as provided above, would be less than zero,
the Screen Rate shall for all purposes of this Agreement be zero.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securitization Attributable Indebtedness” means, as of any date of
determination, the amount of obligations outstanding under the legal documents
entered into as part of any Securitization Transaction on such date that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such transaction were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions pursuant to which such Person
(or any subsidiary of such Person) may, directly or indirectly, sell, convey or
otherwise transfer, or grant a security interest in, any Receivables Assets of
such Person (or any subsidiary of such Person), to a special purpose subsidiary
of such Person or an Affiliate of such Person.

 

“Senior Notes Indentures” means each of (a) the Indenture, dated as of October
14, 2014, between the Company and U.S. Bank National Association, as trustee,
relating to the Company’s 3.30% Senior Notes due 2019, (b) the Indenture, dated
as of October 14, 2014, between the Company and U.S. Bank National Association,
as trustee, relating to the Company’s 4.50% Senior Notes due 2024, (c) the
Indenture, dated May 15, 2017, between the Company and U.S. Bank National
Association, as trustee, relating to the Company’s 4.875% Senior Notes due 2027,
and (d) the Indenture, dated June 18, 2018, between the Company and U.S. Bank
National Association, as trustee, relating to the Company’s 5.875% Senior Notes
due 2026.

 

21

 



“Special Notice Currency” means, at any time, an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Special Purpose Securitization Subsidiary” means a direct or indirect
wholly-owned Subsidiary of the Company established in connection with a
Permitted Securitization Financing for the acquisition of Receivables Assets or
interests therein, and which is organized in a manner (as determined by the
Company in good faith) intended to reduce the likelihood that it would be
substantively consolidated with the Company or any of the Subsidiaries (other
than Special Purpose Securitization Subsidiaries) in the event the Company or
any such Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy
Code (or other insolvency law).

 

“Specified Time” means 11:00 a.m., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Sterling” or “£;” means the lawful currency of the United Kingdom.

 

“Subsequent Borrowings” has the meaning assigned to such term in Section
2.07(b).

 

“subsidiary” means, with respect to any Person, any corporation or other entity
with respect to which such Person alone owns, subsidiaries of such Person own,
or such Person and one or more of its subsidiaries together own, directly or
indirectly, capital stock or other equity interests having ordinary voting power
to elect a majority of the members of the board of directors of such corporation
or other entity or having a majority interest in the capital or profits of such
corporation or other entity.

 

“Subsidiary” means any subsidiary of the Company.

 

“Syndication Agents” means, collectively, JPMorgan Chase Bank, N.A., U.S. Bank
National Association, MUFG Bank, Ltd. and Wells Fargo Bank, N.A., in their
capacities as syndication agents with respect to the credit facilities
established hereunder.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

22

 



“Term Loan Credit Agreement” means that certain term loan credit agreement,
dated as of the Closing Date, among the Company, the lenders from time to time
party thereto and Bank of America, as administrative agent.

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Company and the Subsidiaries outstanding as of such date,
computed on a consolidated basis, but excluding contingent obligations of the
Company or any Subsidiary as an account party in respect of any letter of credit
or letter of guaranty to the extent such letter of credit or letter of guaranty
does not support Indebtedness. For purposes of this definition, the amount of
any Indebtedness shall be determined in accordance with GAAP but without giving
effect to any election permitted under GAAP to value such Indebtedness at “fair
value” or to any other accounting principle that would result in the amount of
such Indebtedness (other than zero coupon Indebtedness) being below the stated
principal amount thereof.

 

“Transactions” means (a) the execution, delivery and performance by the
Borrowers of the Loan Documents, (b) the borrowings of Loans hereunder and the
use of the proceeds thereof and (c) the payment of fees and expenses incurred in
connection with the foregoing.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“United States” means the United States of America.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

 

“US Dollars” or “US$” means the lawful currency of the United States.

 

“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“US Tax Compliance Certificate” has the meaning assigned to such term in Section
2.16(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be referred to by Type (e.g., a “LIBOR Loan”). Borrowings
also may be referred to by Type (e.g., a “LIBOR Borrowing”).

 

23

 



SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor statutes, rules or
regulations), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (d) the words “herein”, “hereof”
and “hereunder” and words of similar import shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any and all references to “Borrower” regardless of whether
preceded by the term a, any, each of, all, and/or, or any other similar term
shall be deemed to refer, as the context requires, to each and every (and/or any
one or all) parties constituting a Borrower, individually and/or in the
aggregate.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP, as in effect from time to time. The Company
will provide a written summary of material changes in GAAP applicable to the
Company and in the consistent application thereof with each certificate
delivered in accordance with Section 5.01(c) (which requirement for a written
summary of material changes may be satisfied by including such summary in the
Company’s public filings available on the SEC’s website at www.sec.gov). If the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision, or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose,
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then (a) such provision shall be interpreted
on the basis of GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision shall have been amended in accordance herewith, and (b) the Company
shall provide to the Administrative Agent and the Lenders summary financial
statements required under this Agreement or as requested hereunder setting forth
an unaudited reconciliation between GAAP as in effect and applied immediately
before such change and GAAP after giving effect to such change. Notwithstanding
any other provision contained herein, (i) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein, (ii) leases shall continue to be classified and accounted for on a
basis consistent with that reflected in the audited financial statements of the
Company referred to in Section 3.04(a)(i) for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above, and (iii) all financial statements required to be delivered
pursuant to Sections 5.01(a) and 5.01(b) shall be prepared in accordance with
GAAP, as in effect from time to time.

 

24

 



SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency on
or about the date of the commencement of the initial Interest Period and each
subsequent Interest Period therefor (and, in the case of any Interest Period
longer than three months, as of each Interest Payment Date applicable to such
Borrowing), in each case using the applicable Exchange Rate in effect on the
date of determination, and each such amount shall be the US Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
Section. For purposes of Article VI and the definitions employed therein,
amounts in currencies other than US Dollars shall be translated into US Dollars
at the currency exchange rates used in preparing the Company’s most recent
annual or quarterly financial statements.

 

SECTION 1.06. Additional Alternative Currencies.

 

(a)       The Company may from time to time request that LIBOR Loans be made in
a currency other than Euro or Sterling; provided, that, such requested currency
is an Eligible Currency. In the case of any such request, such request shall be
subject to the approval of the Administrative Agent and each Lender.

 

(b)       Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., New York City time, twenty (20) Business Days prior to the date
of the desired Borrowing (or such other time or date as may be agreed by the
Administrative Agent in its sole discretion). The Administrative Agent shall
promptly notify each Lender of any such request. Each Lender shall notify the
Administrative Agent, not later than 11:00 a.m., New York City time, ten (10)
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of LIBOR Loans in such requested currency.

 

(c)       Any failure by a Lender to respond to such request within the time
period specified in Section 1.06(b) shall be deemed to be a refusal by such
Lender to permit LIBOR Loans to be made in such requested currency. If the
Administrative Agent and all of the Lenders consent to making LIBOR Loans in
such requested currency and the Administrative Agent and the Lenders reasonably
determine that an appropriate interest rate is available to be used for such
requested currency, the Administrative Agent shall so notify the Company and, to
the extent necessary, the Administrative Agent and the Lenders may amend (in
consultation with the Company) the definition of “Screen Rate” (or any other
provisions of this Agreement relating to the timing and frequency of determining
the rate applicable to such currency or any other administrative matters as may
be appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the adoption of such additional currency and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice) to the extent necessary to add the applicable
screen rate for such currency. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

 

SECTION 1.07. Change of Currency.

 

(a)       Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided, that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

25

 



(b)       Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify (in consultation with the Company) to be appropriate to reflect the
adoption of the Euro by any member state of the European Union and any relevant
market conventions or practices relating to the Euro.

 

(c)       Each provision of this Agreement relating to the funding or
maintenance of, or the performance by any Lender of any obligations with respect
to, any Loan denominated in an Alternative Currency also shall be subject, in
each case, to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

Article II.

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make to the Borrowers, from time to time on any Business
Day during the Availability Period, Loans denominated in US Dollars or in
Alternative Currencies in amounts that will not at any time result in (a) such
Lender’s Revolving Exposure exceeding its Commitment, (b) the sum of the total
Revolving Exposures exceeding the aggregate Commitments or (c) the Alternative
Currency Exposure exceeding the Alternative Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.

 

SECTION 2.02. Loans and Borrowings.

 

(a)       Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Type and currency made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided, that, the Commitments of the Lenders are several and no Lender shall
be responsible for any other Lender’s failure to make Loans as required.

 

(b)       Subject to Section 2.13, (i) each Borrowing denominated in US Dollars
shall be comprised entirely of ABR Loans or LIBOR Loans as the applicable
Borrower may request in accordance herewith, and (ii) each Borrowing denominated
in an Alternative Currency shall be comprised entirely of LIBOR Loans. Each
Lender at its option may make any Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided, that, any exercise of
such option shall not affect the obligation of the Borrowers to repay such Loan
in accordance with the terms of this Agreement.

 

(c)       At the commencement of each Interest Period for any LIBOR Borrowing,
and at the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that, (i) a LIBOR Borrowing that
results from a continuation of an outstanding LIBOR Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing and (ii) an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Commitments. Borrowings of more than one Type may be outstanding
at the same time; provided, that, there shall not be more than a total of 15
LIBOR Borrowings in the aggregate at any time outstanding.



26

 

 

(d)       Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any LIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

 

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request by telephone (a)
in the case of a LIBOR Borrowing denominated in US Dollars, not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing (or, in the case of any LIBOR Borrowing denominated in US Dollars to
be made on the Closing Date, such shorter period of time as may be agreed to by
the Administrative Agent), (b) in the case of a LIBOR Borrowing denominated in
an Alternative Currency, not later than 11:00 a.m., New York City time, four
Business Days (or five Business Days in the case of a Special Notice Currency)
before the date of the proposed Borrowing, or (c) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided, that, if such Borrower wishes to request LIBOR
Loans having an Interest Period other than 1, 2, 3 or 6 months in duration as
provided in the definition of “Interest Period” (other than in the case of the
Non-Standard Interest Period), the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m., New York City time, (w) four
Business Days prior to the requested date of such LIBOR Borrowing denominated in
US Dollars, or (x) five Business Days (or six (6) Business Days in the case of a
Special Notice Currency) prior to the requested date of such LIBOR Borrowing
denominated in an Alternative Currency, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them and, not later than 11:00
a.m., New York City time, (y) three Business Days before the requested date of
such LIBOR Borrowing denominated in US Dollars, or (z) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
requested date of such LIBOR Borrowing denominated in an Alternative Currency,
the Administrative Agent shall notify such Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each such telephonic request shall be irrevocable and shall be
confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request. Each such telephonic request and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)                 the applicable Borrower requesting such Borrowing;

 

(ii)               the aggregate amount of the requested Borrowing and the
currency of such Borrowing (which shall be US Dollars or an Alternative
Currency);

 

(iii)             the date of such Borrowing, which shall be a Business Day;

 

(iv)              in the case of a requested Borrowing denominated in US
Dollars, whether such Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

 

(v)                in the case of a LIBOR Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)              the location and number of the applicable Borrower’s account
to which funds are to be disbursed.



27

 

 

If no currency is specified with respect to any requested LIBOR Borrowing, then
the applicable Borrower shall be deemed to have selected US Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (A) in the case of a Borrowing denominated in US Dollars, an ABR
Borrowing, and (B) in the case of a Borrowing denominated in an Alternative
Currency, a LIBOR Borrowing. If no Interest Period is specified with respect to
any requested LIBOR Borrowing, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Funding of Borrowings.

 

(a)       Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
applicable currency (a) in the case of any Loan denominated in US Dollars, by
1:00 p.m., New York City time and (b) in the case of any Loan denominated in an
Alternative Currency, by the Local Time specified by the Administrative Agent,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the applicable Borrower by promptly remitting the amounts so
received, in like funds, to such account as shall be designated in the
applicable Borrowing Request.

 

(b)       Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
(A) the Federal Funds Effective Rate, in the case of Loans denominated in US
Dollars, and the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount, in the case of Loans denominated in an
Alternative Currency, and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by such Borrower, the interest rate applicable to
such Loans.

 

SECTION 2.05. Interest Elections.

 

(a)       Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a LIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type (provided, that, a Borrowing
denominated in an Alternative Currency may not be converted into an ABR
Borrowing) or to continue such Borrowing and, in the case of a LIBOR Borrowing,
may elect Interest Periods therefor, all as provided in this Section. A Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

28

 



(b)       To make an election pursuant to this Section, the applicable Borrower
shall notify the Administrative Agent of such election by telephone by the time
and date that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic notice
shall be irrevocable and shall be confirmed promptly by hand delivery or fax to
the Administrative Agent of an executed written Interest Election Request signed
by the applicable Borrower. Notwithstanding any other provision of this Section,
no Borrower shall be permitted to (i) change the currency of any Borrowing or
(ii) elect an Interest Period for LIBOR Loans that does not comply with Section
2.02(d).

 

(c)       Each telephonic notice referred to in the preceding paragraph (b) and
each written Interest Election Request shall specify the following information
in compliance with Section 2.02 and paragraph (e) of this Section:

 

(i)                 the Borrowing to which such notice and Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
notice and Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing or a
LIBOR Borrowing; and

 

(iv)              if the resulting Borrowing is to be a LIBOR Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

 

If any such notice and Interest Election Request requests a LIBOR Borrowing but
does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any other provision of this Agreement, a Borrower may elect a
Non-Standard Interest Period on only a single occasion, and only for the purpose
of causing the subsequent Interest Periods under this Agreement to end on the
same dates as each “Interest Period” under and as defined in the Existing Credit
Agreements. Each Lender waives any “breakage” costs that it would otherwise be
entitled to pursuant to Section 2.15 of any of the Existing Credit Agreements in
connection with the repayment of the Existing Credit Agreements on the Closing
Date.

 

(d)       Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

29

 



(e)       If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall (i) in the case
of a Borrowing denominated in US Dollars, be converted to an ABR Borrowing and
(ii) in the case of a Borrowing denominated in an Alternative Currency, become
due and payable on the last day of such Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Company (provided, that, no such notice shall be required in the
case of any Event of Default under clause (h) or (i) of Article VII with respect
to any Borrower), then, so long as an Event of Default is continuing (A) no
outstanding Borrowing denominated in US Dollars may be converted to or continued
as a LIBOR Borrowing and (B) unless repaid, (1) each LIBOR Borrowing denominated
in US Dollars shall, at the end of the Interest Period applicable thereto, be
converted to an ABR Borrowing and (2) each LIBOR Borrowing denominated in an
Alternative Currency shall, at the end of the Interest Period applicable
thereto, be continued as a LIBOR Borrowing with an Interest Period of one month.

 

(f)       To the extent that any calculation of interest required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.

 

SECTION 2.06. Termination or Reduction of Commitments.

 

(a)       Unless previously terminated, the aggregate Commitments shall
terminate on the Maturity Date.

 

(b)       The Company may at any time terminate, or from time to time reduce,
the aggregate Commitments; provided, that, (i) each reduction of the aggregate
Commitments shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and (ii) the Company shall not
terminate or reduce the aggregate Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
aggregate Revolving Exposures would exceed the aggregate Commitments.

 

(c)       The Company shall notify the Administrative Agent of any election to
terminate or reduce the aggregate Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction (or such shorter period of time acceptable to the
Administrative Agent in its sole discretion), specifying such election and the
effective date thereof. Promptly following receipt of such a notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided, that, a notice of termination or reduction of the aggregate
Commitments delivered by the Company may state that such notice is conditioned
upon the occurrence of subsequent events (including the effectiveness of other
credit facilities), in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
aggregate Commitments shall be permanent. Each reduction of the aggregate
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitment.

 

SECTION 2.07. Increase of Commitments; Extension of Maturity Date.

 

(a)       The Company may on one or more occasions, by written notice to the
Administrative Agent, executed by the Company and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Commitments to be extended by the Increasing Lenders or cause the existing
Commitments of the Increasing Lenders to be increased, as the case may be (any
such extension or increase, a “Commitment Increase”), in an amount for each
Increasing Lender set forth in such notice; provided, that, (i) the aggregate
amount of all Commitment Increases effected pursuant to this paragraph shall not
exceed US$100,000,000, (ii) each Increasing Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent and the
Company (in each case, which approval shall not be unreasonably withheld or
delayed) and (iii) each Increasing Lender, if not already a Lender hereunder,
shall become a party to this Agreement by completing and delivering to the
Administrative Agent a duly executed accession agreement in a form reasonably
satisfactory to the Administrative Agent and the Company (an “Accession
Agreement”). New Commitments and increases in existing Commitments shall,
subject to the terms and conditions of this Section, become effective on the
date specified in the applicable notice delivered pursuant to this paragraph.
Upon the effectiveness of any Accession Agreement to which any Increasing Lender
is a party, such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder, and subject to all obligations of a Lender
hereunder. For the avoidance of doubt, upon the effectiveness of any Commitment
Increase, the Applicable Percentages of all the Lenders shall automatically be
adjusted to give effect thereto.

 

30

 



(b)       On the effective date of any Commitment Increase pursuant to this
Section (the “Increase Effective Date”), (i) the aggregate principal amount of
the Loans outstanding (the “Initial Loans”) immediately prior to giving effect
to such Commitment Increase on the Increase Effective Date shall be deemed to be
repaid, (ii) after the effectiveness of the Commitment Increase, the applicable
Borrower shall be deemed to have requested new Borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans, in the same currency as the Initial Loans, and of
the Types and for the Interest Periods specified in a Borrowing Request
delivered to the Administrative Agent in accordance with Section 2.03 (but
without regard for the requirement that such Borrowings comply with the
Borrowing Minimum and Borrowing Multiple), (iii) each Lender shall pay to the
Administrative Agent in same day funds (in the applicable currencies) an amount
equal to the difference, if positive, between (A) such Lender’s Applicable
Percentage of the aggregate Commitments (calculated after giving effect to the
Commitment Increase) of each Subsequent Borrowing and (B) such Lender’s
Applicable Percentage of the aggregate Commitments (calculated without giving
effect to the Commitment Increase) of each Borrowing comprised of Initial Loans,
(iv) after the Administrative Agent receives the funds specified in clause (iii)
above, the Administrative Agent shall pay to each Lender the portion of such
funds (in the applicable currencies) that is equal to the difference, if
positive, between (A) such Lender’s Applicable Percentage of the aggregate
Commitments (calculated without giving effect to the Commitment Increase) of
each Borrowing comprised of Initial Loans and (B) such Lender’s Applicable
Percentage of the aggregate Commitments (calculated after giving effect to the
Commitment Increase) of the amount of each Subsequent Borrowing, (v) each
Increasing Lender and each other Lender shall be deemed to hold its Applicable
Percentage of each Subsequent Borrowing (calculated after giving effect to the
Commitment Increase) and (vi) the Company shall pay to each Lender any and all
accrued but unpaid interest on the Initial Loans. The deemed payments made
pursuant to clause (i) above in respect of each LIBOR Loan shall be subject to
indemnification by the Company pursuant to the provisions of Section 2.15 if the
Increase Effective Date occurs other than on the last day of the Interest Period
relating thereto and breakage costs result.

 

(c)       Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) shall become effective under
this Section unless, on the applicable Increase Effective Date, (i) the
conditions set forth in Sections 4.02(a) (but without giving effect to the
parenthetical therein) and 4.02(b) shall be satisfied (with all references in
such paragraphs to a Borrowing being deemed to be references to such increase)
and the Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Financial Officer of the Company, and (ii) the
Administrative Agent shall have received an opinion of counsel for the Company
(which may be internal counsel) as to the power and authority of each Borrower
to borrow and perform its obligations hereunder after giving effect to such
increase.

 

31

 



(d)       The Company may, by written notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders) not less than 30 days and
not more than 120 days prior to any anniversary of the Closing Date (each, an
“Effectiveness Anniversary”), request that the Lenders extend the Maturity Date
and the aggregate Commitments for an additional period of one year. The Company
may deliver such a notice to the Administrative Agent no more than twice during
the Availability Period. Each Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s extension request, advise the
Administrative Agent and the Company whether or not it agrees to the requested
extension (each Lender agreeing to a requested extension being called a
“Consenting Lender” and each Lender declining to agree to a requested extension
being called a “Declining Lender”). Any Lender that has not so advised the
Company and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to an extension request,
then the Maturity Date shall, as to the Consenting Lenders, be extended to the
first anniversary of the Maturity Date theretofore in effect. The decision to
agree or withhold agreement to any Maturity Date extension shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect as to such Lender prior to giving
effect to any such extension (such Maturity Date being called the “Existing
Maturity Date”). The principal amount of any outstanding Loans made by Declining
Lenders, together with any accrued interest thereon and any accrued fees and
other amounts payable to or for the accounts of such Declining Lenders
hereunder, shall be due and payable on the applicable Existing Maturity Date,
and on such Existing Maturity Date the Company shall also make such other
prepayments of Loans as shall be required in order that, after giving effect to
the termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, (i) the total Revolving Exposures shall not exceed
the aggregate Commitments then in effect and (ii) the amount of the total
Alternative Currency Exposures shall not exceed the Alternative Currency
Sublimit then in effect. Notwithstanding the foregoing provisions of this
paragraph, the Company shall have the right, pursuant to and in accordance with
Section 2.18(b), at any time prior to any Existing Maturity Date, to replace a
Declining Lender with a Lender or other financial institution that is an
Eligible Assignee that will agree to a request for the extension of the Maturity
Date, and any such replacement Lender shall for all purposes constitute a
Consenting Lender. Notwithstanding the foregoing, no extension of the Maturity
Date pursuant to this paragraph shall become effective unless (A) the conditions
set forth in Sections 4.02(a) (but without giving effect to the parenthetical
therein) and 4.02(b) shall be satisfied (with all references in such paragraphs
to a Borrowing being deemed to be references to such extension) on and as of the
Effectiveness Anniversary next following the Company’s delivery of the
applicable request for extension of the Maturity Date and the Administrative
Agent shall have received a certificate to that effect dated such Effectiveness
Anniversary and executed by a Financial Officer of the Company, and (B) the
Administrative Agent shall have received an opinion of counsel for the Company
(which may be internal counsel) as to the power and authority of each Borrower
to borrow and perform its obligations hereunder after giving effect to such
extension.

 

SECTION 2.08. Repayment of Loans; Evidence of Debt.

 

(a)       Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made by such Lender to such Borrower on the Maturity Date.

 

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

32

 



(c)       The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)       The entries made in the accounts maintained pursuant to paragraphs (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that, the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans or pay any other amounts due hereunder in accordance with the terms of
this Agreement.

 

(e)       Any Lender may request that the Loans made by it be evidenced by a
promissory note. In such event, the applicable Borrower shall prepare, execute
and deliver to such Lender such a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in
substantially the form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.09. [Reserved].

 

SECTION 2.10. Prepayment of Loans.

 

(a)       Each Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

 

(b)       If the total Revolving Exposures shall at any time exceed the
aggregate Commitments, then the Borrowers shall immediately prepay Loans in an
amount equal to the amount necessary to eliminate such excess (after giving
effect to any other prepayment of Loans on such day). If, on any date, the total
Revolving Exposures denominated in Alternative Currencies shall exceed an amount
equal to 102% of the Alternative Currency Sublimit, then the Borrowers shall,
not later than the third Business Day following the date notice of such excess
is received from the Administrative Agent, prepay one or more Borrowings in an
aggregate principal amount sufficient to eliminate such excess.

 

(c)       Prior to any optional prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

 

(d)       The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by hand delivery or fax or any other form approved by the
Administrative Agent and such Borrower, including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent) of any optional prepayment hereunder (i) in the case of a
LIBOR Borrowing, not later than 11:00 a.m., New York City time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment, or, in each case, such shorter period of time as is acceptable to
the Administrative Agent in its sole discretion. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided, that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination or reduction of the aggregate Commitments as contemplated by Section
2.06, then such notice of prepayment may be revoked if such notice of
termination or reduction is revoked in accordance with Section 2.06. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.

 

33

 



SECTION 2.11. Fees.

 

(a)       The Company agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Rate set
forth under the caption “Commitment Fee Rate” in the definition of such term on
the daily unused amount of the Commitment of such Lender during the period from
and including the Closing Date to but excluding the Maturity Date. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year, commencing September 30, 2018 (or, if any
such day shall not be a Business Day, on the first Business Day thereafter), on
any date prior to the Maturity Date on which the aggregate Commitments shall
have terminated, and on the Maturity Date. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)       The Company agrees to pay to the Administrative Agent, for the account
of each Lender, on the Closing Date, an upfront fee in the amount separately
agreed upon between the Company and the Arrangers.

 

(c)       The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

 

(d)       All fees payable hereunder shall be paid in US Dollars on the dates
due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees or the upfront fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

 

(e)       To the extent that any calculation of any fee required to be paid
under this Agreement shall be based on (or result in) a calculation that is less
than zero, such calculation shall be deemed zero for purposes of this Agreement.

 

SECTION 2.12. Interest.

 

(a)       The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate set forth under the caption “ABR
Spread” in the definition of such term.

 

34

 



(b)       The Loans comprising each LIBOR Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “LIBO Rate Spread” in the definition
of such term.

 

(c)       [Reserved].

 

(d)       Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder shall not be
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e)       Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the termination of the aggregate
Commitments; provided, that, (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any LIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion. All interest shall be payable in the currency
in which the applicable Loan is denominated.

 

(f)       All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) in the case of interest in respect of LIBOR Loans
denominated in an Alternative Currency as to which market practice differs from
the foregoing day count convention, interest with respect to such LIBOR Loans
shall be computed in accordance with such market practice, and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on Bank of America’s “prime rate” shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

 

(g)       To the extent that any calculation of interest or any fee required to
be paid under this Agreement shall be based on (or result in) a calculation that
is less than zero, such calculation shall be deemed zero for purposes of this
Agreement.

 

SECTION 2.13. Alternate Rate of Interest; Illegality.

 

(a)       If prior to the commencement of any Interest Period for a LIBOR
Borrowing denominated in any currency:

 

(i)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

35

 



(ii)       the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to the Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the applicable Borrower and the Lenders as promptly as practicable
and, until the Administrative Agent notifies the applicable Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (A)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a LIBOR Borrowing in such currency shall be
ineffective, and, unless repaid, such Borrowing shall be converted to, or
continued as, on the last day of the Interest Period applicable thereto (1) if
such Borrowing is denominated in US Dollars, an ABR Borrowing, or (2) if such
Borrowing is denominated in any Alternative Currency, a Borrowing bearing
interest at an alternative rate of interest determined by the Administrative
Agent in consultation with the Company and the Lenders, (B) if any Borrowing
Request requests a LIBOR Borrowing in such currency, such Borrowing shall be
made (1) if such Borrowing is denominated in US Dollars, as an ABR Borrowing, or
(2) if such Borrowing is denominated in any Alternative Currency, as a Borrowing
bearing interest at an alternative rate of interest determined by the
Administrative Agent in consultation with the Company and the Lenders, and (C)
the utilization of the Adjusted LIBO Rate component in determining the Alternate
Base Rate shall be suspended.

 

(b)       If any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Loan or to
determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, US Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the applicable Borrower through the Administrative Agent, (i)
any obligation of such Lender to issue, make, maintain, fund or charge interest
with respect to any such Loan in the affected currency or currencies, to
continue LIBOR Loans in the affected currency or currencies, or, in the case of
LIBOR Loans denominated in US Dollars, to convert ABR Loans to LIBOR Loans shall
be suspended, and (ii) if such notice asserts the illegality of such Lender
making or maintaining ABR Loans the interest rate on which is determined by
reference to the Adjusted LIBO Rate component of the Alternate Base Rate, the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate, in each case until
such Lender notifies the Administrative Agent and such Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (A) the applicable Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
LIBOR Loans of such Lender that are denominated in US Dollars to ABR Loans (the
interest rate on which ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Adjusted LIBO Rate component of the Alternate Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans and (B) if such notice asserts
the illegality of such Lender determining or charging interest rates based upon
the Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

36

 



If, in connection with any Borrowing Subsidiary organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia, the Administrative Agent or any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent or any Lender to (1) perform any of its
obligations hereunder or under any other Loan Document with respect to such
Borrowing Subsidiary, (2) fund or maintain its participation in any Loan to such
Borrowing Subsidiary or (3) issue, make, maintain, fund or charge interest or
fees with respect to any Loan to such Borrowing Subsidiary, such Person shall
promptly notify the Administrative Agent. Thereafter, upon the Administrative
Agent notifying the Company, and until such notice by such Person is revoked,
any obligation of such Person to issue, make, maintain, fund or charge interest
or fees with respect to any such Loan shall be suspended, and to the extent
required by applicable law, cancelled. Upon receipt of such notice, the
Borrowers shall (x) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by applicable law), and (y) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.

 

SECTION 2.14. Increased Costs.

 

(a)       If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)               impose on any Lender or any applicable interbank market any
other condition (other than with respect to Taxes) affecting this Agreement or
LIBOR Loans made by any Lender; or

 

(iii)             (iii) subject any Lender to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the applicable
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                If any Lender reasonably determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.

 

37

 



(c)                Each Lender shall determine the amount or amounts necessary
to compensate such Lender or such Lender’s holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section using the methods
customarily used by it for such purpose (and if such Lender uses more than one
such method, the method used hereunder shall be that which most accurately
determines such amount or amounts). A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or such Lender’s holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, and an explanation in reasonable detail of the method by which such
amount shall have been determined, shall be delivered to the applicable Borrower
and shall be conclusive absent manifest error. Such Borrower shall pay such
Lender the amount shown as due on any such certificate within 15 Business Days
after receipt thereof. Notwithstanding the foregoing, no Lender shall be
entitled to seek compensation for additional amounts or costs pursuant to this
Section unless it is the general policy of such Lender at such time to seek
compensation under similar circumstances from other similarly situated borrowers
with credit agreements containing yield protection provisions that provide for
such compensation.

 

(d)                Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that, the applicable
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender notifies the applicable Borrower of the Change in Law
giving rise to such increased costs or reductions and delivers a certificate
with respect thereto as provided in paragraph (c) above; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default or an optional
prepayment of Loans), (b) the conversion of any LIBOR Loan to a Loan of a
different Type or Interest Period other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is revoked under Section 2.06(c)) or
(d) the assignment or deemed assignment of any LIBOR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.18, the applicable Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and setting forth in reasonable
detail the calculations used by such Lender to determine such amount or amounts,
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 30 days after receipt thereof.

 

38

 



SECTION 2.16. Taxes.

 

(a)       Any and all payments by or on account of any Borrower in respect of
any Obligation hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction of any Tax from any such
payment, then the withholding agent shall make such deduction and timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law. If any applicable withholding agent shall be required to deduct
any Indemnified Taxes from such payments, then the sum payable by the applicable
Borrower shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or the applicable
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions for Indemnified Taxes been made.

 

(b)       In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)       The Borrowers shall indemnify the Administrative Agent and each
Lender, within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder or under any other Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability setting forth in
reasonable detail the circumstances giving rise thereto and the calculations
used by such Lender to determine the amount thereof delivered to the Company by
a Lender, or by the Administrative Agent, on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(d)       As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)       Each Lender shall severally indemnify the Administrative Agent for (i)
any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the relevant Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the relevant
Borrower to do so) attributable to such Lender and (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.04(g)
relating to the maintenance of a Participant Register, in each case that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
paragraph (e) shall be paid within 15 Business Days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

39

 



(f)             (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.16(f)(ii)(A), (ii)(B) and (ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)       Without limiting the generality of the foregoing,

 

(A)              any Lender that is a US Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)                in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                executed originals of IRS Form W-8ECI;

 

(3)                in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

40

 



(4)                to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, a US Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that, if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a US Tax Compliance Certificate substantially in the form of Exhibit D-4
on behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(g)       Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

41

 



(h)       If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)       Each Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest or
fees, or of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) at
or prior to the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, at or
prior to 2:00 p.m., New York City time (or, in the case of any payment with
respect to the principal and interest on Loans denominated in an Alternative
Currency, not later than the Local Time specified by the Administrative Agent)),
on the date when due, in immediately available funds, without any defense,
set–off, recoupment, deduction or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account specified by it for the account
of the Lenders or, in any such case, to such other account as the Administrative
Agent shall from time to time specify in a notice delivered to the Company;
provided, that, payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall
be made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein (it being agreed
that the Borrowers will be deemed to have satisfied their obligations with
respect to payments referred to in this proviso if they shall make such payments
to the persons entitled thereto in accordance with instructions provided by the
Administrative Agent; the Administrative Agent agrees to provide such
instructions upon request, and no Borrower will be deemed to have failed to make
such a payment if it shall transfer such payment to an improper account or
address as a result of the failure of the Administrative Agent to provide proper
instructions). The Administrative Agent shall distribute any such payments
received by it for the account of any Lender or other Person promptly, in
accordance with customary banking practices, following receipt thereof at the
appropriate lending office or other address specified by such Lender or other
Person. Except as otherwise provided in this Agreement, if any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder, including of principal or interest in respect
of any Loan, shall, except as otherwise expressly provided herein, be made in
the currency of such Loan; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

 

42

 



(b)       If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of the other Lenders to the extent necessary so that
the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their respective Loans; provided, that, (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set–off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. Any purchaser of a participation
under this paragraph shall have the benefit of Sections 2.14, 2.15 and 2.16 with
respect to the participation purchased, but shall not be deemed by virtue of
such purchase to have extended any Commitment that it had not extended prior to
such purchase.

 

(c)       Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at (i) the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (in the case of an amount
denominated in US Dollars) and (ii) the rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (in the case of an amount denominated in any Alternative Currency).

 

(d)       If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.04(b),
2.17(c) and 10.03(c)), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

 

43

 



SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

 

(a)       If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall consult with the Company regarding any actions that could
be taken to reduce amounts payable under such Sections and the costs of taking
such actions and shall, at the request of the Company following such
consultations, use reasonable efforts to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or Section 2.16, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Company hereby agrees to pay all reasonable, direct, out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)       If (i) any Lender requests compensation under Section 2.14, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender delivers a Notice
of Objection pursuant to Section 2.19, (v) any Lender is a Declining Lender or
(vi) any Lender is a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that, (A) the Company shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, (B) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal, funded participations and accrued
interest and fees) or the Company (in the case of all other amounts), (C) in the
case of any such assignment and delegation resulting from the delivery of a
Notice of Objection under Section 2.19, it shall not be unlawful under Federal
or applicable state or foreign law for the assignee to make Loans or otherwise
extend credit to or do business with the Subsidiary in respect of which such
Notice of Objection was delivered, (D) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result (or is reasonably expected to result) in a reduction in such compensation
or payments, (E) in the case of any such assignment and delegation resulting
from the status of such Lender as a Declining Lender, the assignee shall have
agreed to the applicable request for the extension of the Maturity Date and (F)
in the case of any such assignment and delegation resulting from the status of
such Lender as a Non-Consenting Lender, such assignment, together with any
assignments by other Non-Consenting Lenders, will enable the applicable Borrower
to obtain sufficient consents to cause the applicable amendment, modification or
waiver to become effective. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the Company, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

 

44

 



SECTION 2.19. Borrowing Subsidiaries. The Company may at any time and from time
to time designate any Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company; provided, that, no Subsidiary may be designated as a
Borrowing Subsidiary or borrow hereunder if it shall be unlawful for such
Subsidiary so to borrow or for any Lender to lend to such Subsidiary. As soon as
practicable upon receipt thereof, the Administrative Agent will post a copy of
such Borrowing Subsidiary Agreement to the Lenders. Each Borrowing Subsidiary
Agreement shall become effective on the date five Business Days after it has
been posted by the Administrative Agent to the Lenders (subject to the receipt
by any Lender of any information reasonably requested by it after the posting
date of such Borrowing Subsidiary Agreement under the Patriot Act, other
“know-your-customer” laws or the Beneficial Ownership Regulation), unless prior
thereto the Administrative Agent shall have received written notice from any
Lender (a) that it is unlawful under Federal or applicable state or foreign law
for such Lender to make Loans or otherwise extend credit to or do business with
such Subsidiary as provided herein or (b) that such Lender is restricted by
operational or administrative procedures or other applicable internal policies
from extending credit under this Agreement to Persons in the jurisdiction in
which such Subsidiary is located (a “Notice of Objection”), in which case such
Borrowing Subsidiary Agreement shall not become effective until such time as
such Lender withdraws such Notice of Objection or ceases to be a Lender
hereunder pursuant to Section 2.18(b). Upon the effectiveness of a Borrowing
Subsidiary Agreement as provided in the preceding sentence, the applicable
Subsidiary shall for all purposes of this Agreement be a Borrowing Subsidiary
and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Borrowing Subsidiary and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Borrowing Subsidiary at a time when any principal of or interest on any
Loan to such Borrowing Subsidiary shall be outstanding hereunder; provided,
that, such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Borrowing Subsidiary to make further Borrowings under this
Agreement.

 

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                commitment fees shall cease to accrue on the unused amount of
the Commitment of such Defaulting Lender pursuant to Section 2.11;

 

(b)                the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided, that, any amendment, waiver
or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 10.02, require
the consent of such Defaulting Lender in accordance with the terms hereof; and

 

45

 



(c)                any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents or directed by a court of competent
jurisdiction; provided, that, (i) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (ii) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.20(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

In the event that the Administrative Agent and the Company shall agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall fund its Loans to
each Borrower or purchase at par Revolving Exposures of the other Lenders, in
each case as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Exposures ratably in accordance with its
applicable Commitment. Such Lender shall cease to be a Defaulting Lender upon
remedying all matters to the satisfaction of the Administrative Agent and the
Company that caused such Lender to be a Defaulting Lender, including the funding
of any Revolving Exposure necessary in order for such Lender to hold such
Revolving Exposures ratably in accordance with its applicable Commitment.

 

SECTION 2.21. Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Company
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined, that: (a) adequate and reasonable means do not
exist for ascertaining the London interbank offered rate for any requested
Interest Period, including because the Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or (b)
the administrator of the Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the London interbank offered rate or the
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”); or (c) syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.21, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace the London interbank offered rate; then, reasonably promptly after such
determination by the Administrative Agent or receipt by the Administrative Agent
of such notice, as applicable, the Administrative Agent and the Company may
amend this Agreement to replace the London interbank offered rate with an
alternate benchmark rate (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein), giving due consideration to any
evolving or then existing convention for similar syndicated credit facilities
for such alternative benchmarks (any such proposed rate, a “LIBOR Successor
Rate”), together with any proposed LIBOR Successor Rate Conforming Changes and
any such amendment shall become effective at 5:00 p.m., New York City time, on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders do not accept such amendment.

 

46

 



If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods), and (y) the Adjusted LIBO Rate component shall no longer be
utilized in determining the Alternate Base Rate. Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of, LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, with respect to any request for US
Dollar-denominated Loans, will be deemed to have converted such request into a
request for an ABR Borrowing (subject to the foregoing clause (y)) in the amount
specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

Article III.

Representations and Warranties

 

Each of the Company and each Borrowing Subsidiary represents and warrants to the
Lenders that:

 

SECTION 3.01. Organization; Powers. The Company and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Company’s and each other Borrower’s powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Company and each other Borrower and
constitutes a legal, valid and binding obligation of each of them, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as may be required under applicable
securities laws and regulations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any other Borrower or any order of any Governmental Authority, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any Subsidiary or their assets, or give
rise to a right thereunder to require any payment to be made by the Company or
any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any Subsidiary.

 

47

 



SECTION 3.04. Financial Condition; No Material Adverse Change.

 

(a)       The Company has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of income, stockholders’ equity and
cash flows (i) as of and for its fiscal year ended June 30, 2018, audited by and
accompanied by the opinion of Deloitte & Touche LLP, independent registered
public accounting firm, and (ii) as of and for its fiscal quarter ended March
31, 2018, certified by a Financial Officer of the Company. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and the consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

 

(b)       Since June 30, 2018, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and the Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties.

 

(a)       The Company and each Subsidiary has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)       Each of the Company and the Subsidiaries owns or is licensed to use
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters.

 

(a)       There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company and the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (ii) that involve this
Agreement or (iii) that involve the Transactions.

 

(b)       Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. The Company and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

48

 



SECTION 3.08. Federal Reserve Regulations.

 

(a)       Neither the Company nor any Subsidiary is engaged principally, or as a
substantial part of its activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock (within the meaning of Regulation
U of the Board).

 

(b)       No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that has resulted or will result in a violation of
Regulation T, U or X of the Board.

 

SECTION 3.09. Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.10. Taxes. The Company and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
US$75,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans in the aggregate
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than US$75,000,000 the fair market value
of the assets of all such Plans. As of the Closing Date, no Borrower is, nor
will any Borrower be, using its own “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more of its
Benefit Plans in connection with the Loans or the Commitments.

 

SECTION 3.12. Disclosure. None of the reports, financial statements,
certificates or other information (excluding any projections or forward-looking
information and information of a general economic or industry nature) furnished
by or on behalf of the Company to the Arrangers, the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder, taken as a whole and including any supplements thereto, contained or
will contain, at the time furnished, any material misstatement of fact or
omitted or will omit, at the time furnished, to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. All projections and other
forward-looking information contained in the reports, financial statements,
certificates or other information furnished by or on behalf of the Company to
the Arrangers, the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder have been or will be
prepared by the Company in good faith based upon assumptions that were
reasonable at the time made and at the time such projections and other
information were or will be furnished (it being understood that such projections
are not to be viewed as fact and that actual results may vary therefrom and that
such variations may be material and the Company does not make any representation
that such projections will be realized). As of the Closing Date, the information
included in any Beneficial Ownership Certification, if applicable, is true and
correct in all respects.

 

49

 



SECTION 3.13. Solvency. Immediately after the consummation of the Transactions
on the Closing Date, (a) the fair value of the assets of the Company and the
Subsidiaries on a consolidated basis, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of the Company and the Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Company and the Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Company
and the Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

SECTION 3.14. Anti-Corruption Laws and Sanction Laws. The Company has
implemented and will maintain and enforce policies and procedures that are in
the Company’s judgment appropriate to ensure compliance by the Company, its
Subsidiaries, and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanction Laws, and the Company,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Company, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanction Laws in all material respects. None
of (a) the Company, any Subsidiary or, to the knowledge of the Company, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, use of the proceeds of any Loan or
other transaction contemplated by this Agreement will result in a violation by
any party hereto of Anti-Corruption Laws or applicable Sanction Laws.

 

SECTION 3.15. EEA Financial Institutions. No Borrower is an EEA Financial
Institution.

 

Article IV.

Conditions

 

SECTION 4.01. Closing Date. This Agreement shall not become effective until, and
the obligations of the Lenders to make Loans hereunder shall not become
effective until, in each case, the date on which each of the following
conditions shall be satisfied (or waived in accordance with Section 10.02):

 

(a)                (i) The Administrative Agent (or its counsel) shall have
received from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include fax or other electronic image scan
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement, and (ii) each Lender requesting a
promissory note shall have received an executed copy of such promissory note.

 

(b)                The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of each
Borrower party to this Agreement on the Closing Date, the authorization of the
Transactions and any other legal matters relating to each such Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

50

 



(c)                Each Lender shall have received (i) all documentation and
other information required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, that has been requested by the Administrative Agent or such Lender,
and (ii) with respect to each Borrower party to this Agreement on the Closing
Date, to the extent such Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Borrower to the extent requested by such Lender.

 

(d)                The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for
the Company, and, with respect to any Borrowing Subsidiary party to this
Agreement on the Closing Date, such local counsel for any such Borrowing
Subsidiary as shall be reasonably requested by the Administrative Agent, in each
case in form and substance reasonably satisfactory to the Administrative Agent.
Each Borrower hereby requests such counsel to deliver such opinions.

 

(e)                The Administrative Agent shall have received a certificate,
dated the Closing Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02 after giving effect to the
Transactions to occur on the Closing Date.

 

(f)                 All Indebtedness under the Existing Credit Agreements shall
be repaid in full and any commitments, guarantees or security interests relating
thereto shall be terminated, in each case on or prior to the Closing Date.

 

(g)                The Administrative Agent (for itself or for the benefit of
the Lenders) and the Arrangers shall have received all fees and other amounts
due and payable on or prior to the Closing Date pursuant to this Agreement or
any engagement letter or fee letter entered into by the Company in connection
herewith and not theretofore paid, including, to the extent invoiced not later
than the second Business Day prior to the Closing Date (or such later date as
the Company may agree), reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Company in
connection with this Agreement and the Transactions.

 

The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including any Borrowing made on the Closing Date)
is subject to the satisfaction of the following conditions:

 

(a)                The representations and warranties of each Borrower set forth
in this Agreement (other than, with respect to any Borrowing occurring after the
Closing Date, the representations set forth in Sections 3.04(b) and 3.06(a))
shall be true and correct (i) in the case of representations and warranties
qualified as to materiality, in all respects, and (ii) otherwise, in all
material respects, in each case on and as of the date of such Borrowing, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (i) in the case of representations and warranties qualified as to
materiality, in all respects, and (ii) otherwise, in all material respects, as
of such earlier date, and, except that for purposes of this Section 4.02(a), the
representations and warranties contained in Section 3.04(a) shall be deemed to
refer to the most recent financial statements delivered pursuant to Section
5.01(a) or (b).

 

51

 



(b)                At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and each Borrowing Subsidiary on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

 

SECTION 4.03. Credit Extensions to Borrowing Subsidiaries. The obligations of
the Lenders to make the initial Loans to each Borrowing Subsidiary shall be
subject to the satisfaction of the following additional conditions:

 

(a)                The Administrative Agent (or its counsel) shall have received
a Borrowing Subsidiary Agreement of such Borrowing Subsidiary duly executed by
all parties thereto.

 

(b)                The Administrative Agent shall have received such documents,
legal opinions and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Borrowing Subsidiary, the authorization of the Transactions insofar as they
relate to such Borrowing Subsidiary and any other legal matters relating to such
Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

 

(c)                Each Lender shall have received and be satisfied with all
documentation and other information with respect to such Borrowing Subsidiary
requested by such Lender in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.

 

Article V.

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Company and each other Borrower covenants and agrees
with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent:

 

(a)                within 90 days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related consolidated
statements of income and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent registered public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than solely as a result of an upcoming maturity date
with respect to the Obligations or to the “Obligations” under and as defined in
the Term Loan Credit Agreement, in each case to occur within 12 months from the
time such report and opinion are delivered)) to the effect that such
consolidated financial statements present fairly, in all material respects, the
financial condition and results of operations and cash flows of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

52

 



(b)                within 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related consolidated statements of income and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly, in all material respects, the financial condition and results
of operations and cash flows of the Company and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Company (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.06 and 6.07;

 

(d)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Company or any of the Subsidiaries with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed by the Company or any Subsidiary to
its shareholders generally, as the case may be (other than (i) registration
statements on Form S-8, (ii) filings under Sections 16(a) or 13(d) of the
Exchange Act and (iii) routine filings related to employee benefit plans);

 

(e)                promptly, but not later than five Business Days after the
publication of any change by Moody’s, S&P or Fitch in its Rating, notice of such
change; and

 

(f)                 promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company or any of the Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information on the Company’s website on the Internet at
cdkglobal.com or when such information is posted on the SEC’s website at
www.sec.gov. Notices required to be delivered pursuant to clause (e) of this
Section shall be deemed to have been delivered on the date on which the Company
posts such information on the Internet at the website cdkglobal.com or when the
publication is first made available by means of Moody’s, S&P’s or Fitch (as the
case may be) Internet subscription service. The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to clause (c) of this Section by posting such certificate on the
Platform or by other similar means.

 

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or any
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of any Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that (i) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that, to the extent such Borrower Materials constitute
Information (as defined in Section 10.12), they shall be treated as set forth in
Section 10.12); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (iv) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

53

 



SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice (in any case within
five Business Days) of the following:

 

(a)                the occurrence of any Default;

 

(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Company or any Subsidiary as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)                any other development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided, that, the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

 

SECTION 5.04. Taxes. The Company will, and will cause each Subsidiary to, pay
its Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Company or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending resolution of such contest could not reasonably
be expected to result in a Material Adverse Effect.

 

SECTION 5.05. Business and Properties. The Company will, and will cause each
Material Subsidiary to, at all times, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.

 

SECTION 5.06. Books and Records; Inspection Rights. The Company will keep, and
will cause each of its Subsidiaries to keep, proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and, so long as a
representative of the Company is present, independent accountants.

 

54

 



SECTION 5.07. Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanction Laws.

 

SECTION 5.08. Use of Proceeds.

 

(a)       The Borrowers will use the proceeds of the Loans made hereunder for
general corporate purposes. The Company will ensure that at the time each Loan
is made and after giving effect to the use of the proceeds thereof, no more than
25% of the value of the assets of either the Company or the Company and the
Subsidiaries taken as a whole subject to the restrictions of Section 6.01 or
6.04 shall be represented by Margin Stock (within the meaning of Regulation U of
the Board).

 

(b)                Notwithstanding the foregoing, no Borrower will request any
Loans and no part of the proceeds of any Loan will be used, whether directly or
indirectly, by the Company, any Subsidiary or any of their respective directors,
officers, employees and agents (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country or
(iii) in any manner that would result in the violation of any Sanction Laws
applicable to any party hereto.

 

Article VI.

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Company and each other Borrower covenants and agrees with the
Lenders that:

 

SECTION 6.01. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect thereof, except:

 

(a)                Permitted Encumbrances;

 

(b)                any Lien on any property or asset of the Company or any
Subsidiary existing on the Closing Date and set forth in Schedule 6.01;
provided, that, (i) such Lien shall not apply to any other property or asset of
the Company or any Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the Closing Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof plus the aggregate amount of fees, underwriting discounts, premiums and
other costs and expenses incurred in connection with such extensions, renewals
or replacements;

 

55

 



(c)                any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the Closing Date prior to
the time such Person becomes a Subsidiary; provided, that, (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such extensions, renewals or replacements;

 

(d)                Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary; provided, that, (i) such Liens and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iii) such security interests
shall not apply to any other property or assets of the Company or any
Subsidiary;

 

(e)                Liens on securities deemed to exist under repurchase
agreements and reverse repurchase agreements entered into by the Company and the
Subsidiaries; and

 

(f)                 Liens in connection with any Permitted Securitization
Financing; provided, that, (i) such Liens extend only to the assets subject
thereto and Equity Interests of Special Purpose Securitization Subsidiaries, and
(ii) such Permitted Securitization Financing is permitted pursuant to Section
6.02(k);

 

(g)       (i) Liens solely on Receivables Assets securing Indebtedness permitted
pursuant to Section 6.02(l); provided, that, such Liens extend only to the
assets securing such Indebtedness; and (ii) Liens solely on Receivables Assets
securing Indebtedness incurred by the Borrower in connection with (x) a sale or
factoring of Receivables Assets or (y) a loan or line of credit secured solely
by Receivables Assets; provided, that, (A) such Liens extend only to the assets
securing such Indebtedness, and (B) the sum of (1) the aggregate outstanding
balance of accounts receivable sold by the Borrower and/or subject to a loan or
line of credit in all transactions permitted pursuant to this Section
6.01(g)(ii), plus (2) the aggregate outstanding balance of accounts receivable
sold by the Borrower and the Subsidiaries and/or subject to a loan or line of
credit in all transactions permitted pursuant to Section 6.02(l), plus (3) the
aggregate outstanding balance of accounts receivable sold by the Borrower and
the Subsidiaries in connection with Permitted Securitization Financings
permitted pursuant to Section 6.02(k), shall not at any time exceed the greater
of (x) $150,000,000 during the term of this Agreement, and (y) 35% of the
aggregate outstanding balance of accounts receivable of the Borrower and the
Subsidiaries at such time; and

 

(h)       other Liens not expressly permitted by clauses (a) through (g) above;
provided, that, the sum of (i) the aggregate principal amount of the outstanding
obligations secured by Liens permitted under this clause (h), plus (ii) the
aggregate outstanding principal amount of Indebtedness of Subsidiaries permitted
by Section 6.02(m), plus (iii) the aggregate outstanding amount of Attributable
Debt in respect of Sale and Leaseback Transactions permitted by Section 6.03(b)
shall not at any time exceed the greater of US$125,000,000 and 15% of
Consolidated Net Tangible Assets.

 

56

 



SECTION 6.02. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred Equity Interests except:

 

(a)                Indebtedness, preferred stock or other preferred Equity
Interests existing on the Closing Date and set forth on Schedule 6.02, and any
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof plus the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses incurred in
connection with such extension, renewal or replacement;

 

(b)                Indebtedness of any Subsidiary owing to the Company or any
other Subsidiary; provided, that, no such Indebtedness shall have been assigned
to, or subjected to any Lien in favor of, a Person other than the Company or a
Subsidiary;

 

(c)                Indebtedness, preferred stock or preferred Equity Interests
of any Person existing at the time it becomes a Subsidiary and any Refinancing
Indebtedness in respect of any such Indebtedness; provided, that, such
Indebtedness, preferred stock or preferred Equity Interests shall not have been
incurred or issued, as applicable, in contemplation of or in connection with
such Person becoming a Subsidiary;

 

(d)                Indebtedness of any Subsidiary (i) incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations; provided, that, such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets; or (ii) assumed in connection with the acquisition of any fixed
or capital assets; and, in each case, Refinancing Indebtedness in respect of any
of the foregoing;

 

(e)                Indebtedness of any Person that becomes a Subsidiary (or of
any Person not previously a Subsidiary that is merged or consolidated with or
into a Subsidiary in a transaction permitted hereunder) after the Closing Date,
or Indebtedness of any Person that is assumed by any Subsidiary in connection
with an acquisition of assets by such Subsidiary; provided, that, (i) such
Indebtedness exists at the time such Person becomes a Subsidiary (or is so
merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Subsidiary (or
such merger or consolidation) or such assets being acquired and (ii) no
Subsidiary (other than such Person or any special purpose merger Subsidiary with
which such Person is merged or consolidated) shall Guarantee or otherwise become
liable for the payment of such Indebtedness, and Refinancing Indebtedness in
respect of any of the foregoing;

 

(f)                 Guarantees by any Subsidiary of Indebtedness of the Company
or any other Subsidiary; provided, that, (i) the Indebtedness of any other
Subsidiary so guaranteed is permitted under this Section and (ii) any Subsidiary
that shall guarantee Indebtedness of the Company shall also have guaranteed the
Obligations under an agreement satisfactory in form and substance to the
Administrative Agent;

 

(g)                Indebtedness incurred in connection with Hedging Agreements
entered into for non-speculative purposes;

 

(h)                Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing-house transfers of funds, in each case
incurred in the ordinary course of business;

 

57

 



(i)                 Indebtedness in respect of workers’ compensation claims and
bid, performance or surety bonds, and Indebtedness in respect of letters of
credit, bank guarantees and similar instruments issued for the account of any
Subsidiary in the ordinary course of business supporting such obligations;

 

(j)                 Indebtedness arising in connection with the endorsement of
instruments for collection or deposit in the ordinary course;

 

(k)                Indebtedness arising in connection with Permitted
Securitization Financings; provided, that, the sum of (x) the aggregate
outstanding balance of accounts receivable sold by the Company and the
Subsidiaries in connection with Permitted Securitization Financings permitted
pursuant to this Section 6.02(k), plus (y) the aggregate outstanding balance of
accounts receivable sold by the Company and the Subsidiaries and/or subject to a
loan or line of credit in all transactions permitted pursuant to Section
6.02(l), plus (z) the aggregate outstanding balance of accounts receivable sold
by the Borrower and/or subject to a loan or line of credit in all transactions
permitted pursuant to Section 6.01(g)(ii), shall not at any time exceed the
greater of (i) US$150,000,000 during the term of this Agreement, and (ii) 35% of
the aggregate outstanding balance of accounts receivable of the Company and the
Subsidiaries at such time; and

 

(l)                 Indebtedness arising in connection with (i) a sale or
factoring of Receivables Assets or (ii) a loan or line of credit secured solely
by Receivables Assets; provided, that, the sum of (x) the aggregate outstanding
balance of accounts receivable sold by the Company and the Subsidiaries and/or
subject to a loan or line of credit in all transactions permitted pursuant to
this Section 6.02(l), plus (y) the aggregate outstanding balance of accounts
receivable sold by the Company and the Subsidiaries in connection with Permitted
Securitization Financings permitted pursuant to Section 6.02(k), plus (z) the
aggregate outstanding balance of accounts receivable sold by the Borrower and/or
subject to a loan or line of credit in all transactions permitted pursuant to
Section 6.01(g)(ii), shall not at any time exceed the greater of (A)
US$150,000,000 during the term of this Agreement, and (B) 35% of the aggregate
outstanding balance of accounts receivable of the Company and the Subsidiaries
at such time;

 

(m)              other Indebtedness not expressly permitted by clauses (a)
through (l) above; provided, that, the sum of (i) the aggregate principal amount
of outstanding obligations secured by Liens permitted under Section 6.01(h),
plus (ii) the aggregate outstanding principal amount of Indebtedness permitted
under this clause (m), plus (iii) the aggregate outstanding amount of
Attributable Debt in respect of Sale and Leaseback Transactions permitted by
Section 6.03(b) shall not at any time exceed the greater of US$125,000,000 and
15% of Consolidated Net Tangible Assets; and

 

(n)                Indebtedness of Borrowing Subsidiaries under this Agreement.

 

SECTION 6.03. Sale and Leaseback Transactions. The Company will not, and will
not permit any of the Subsidiaries to, enter into or be a party to any Sale and
Leaseback Transaction except:

 

(a)                Sale and Leaseback Transactions to which the Company or any
Subsidiary is a party as of the Closing Date that are set forth on Schedule
6.03; and

 

(b)                other Sale and Leaseback Transactions not expressly permitted
by clause (a) above; provided, that, the sum of (i) the aggregate principal
amount of outstanding obligations secured by Liens permitted under Section
6.01(h), plus (ii) the aggregate outstanding principal amount of Indebtedness of
Subsidiaries permitted by Section 6.02(m), plus (iii) the aggregate outstanding
amount of Attributable Debt in respect of Sale and Leaseback Transactions
permitted by this paragraph (b) shall not at any time exceed the greater of
US$125,000,000 and 15% of Consolidated Net Tangible Assets.

 

58

 



SECTION 6.04. Fundamental Changes.

 

(a)       The Company will not, and will not permit any Borrowing Subsidiary to,
(i) merge into or consolidate with any other Person, (ii) permit any other
Person to merge into or consolidate with it, or (iii) liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (A) the Company or any
Borrowing Subsidiary may merge or consolidate with any Subsidiary or other
Person (or permit any such Person to merge or consolidate with it) if the
Company or such Borrowing Subsidiary, as the case may be, is the surviving
Person and, in the case of a Borrowing Subsidiary, remains a Subsidiary, and (B)
any Borrowing Subsidiary may liquidate or dissolve into the Company or another
Borrowing Subsidiary.

 

(b)       The Company will not, and will not permit its Subsidiaries to, sell,
transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.

 

(c)       The Company will not, and will not permit any Subsidiary to, engage to
any material extent in any business other than businesses of the type conducted
by the Company and the Subsidiaries on the Closing Date and businesses
reasonably related, ancillary or complementary thereto or constituting a
reasonable extension thereof (including, for the avoidance of doubt, in the case
of any Special Purpose Securitization Subsidiary, Permitted Securitization
Financings).

 

SECTION 6.05. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, enter into any agreement that restricts the ability of any
Subsidiary to pay dividends or other distributions to the Company or other
Subsidiaries or to make or repay loans or advances to the Company or other
Subsidiaries; provided, that, the foregoing shall not apply to (a) restrictions
imposed by law or by this Agreement; (b) restrictions imposed by the Senior
Notes Indentures and the Term Loan Credit Agreement; (c) restrictions existing
on the Closing Date identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition); (d) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions imposed by its organizational documents or
any related joint venture or similar agreement; provided, that, such
restrictions and conditions apply only to such Subsidiary; (e) restrictions
imposed by agreements relating to Indebtedness of any Subsidiary in existence at
the time such Subsidiary became a Subsidiary and permitted by Section 6.02(e)
(but shall apply to any amendment or modification expanding the scope of any
such restriction); provided, that, such restrictions and conditions apply only
to such Subsidiary; (f) customary restrictions contained in agreements relating
to the sale of a Subsidiary or any assets pending such sale to the extent that
such restrictions apply only to the Subsidiary or assets to be sold and such
sale is permitted hereunder; or (g) restrictions contained in any Permitted
Securitization Documents with respect to any Special Purpose Securitization
Subsidiary.

 

SECTION 6.06. Leverage Ratio. The Company will not permit the Leverage Ratio at
any time after the Closing Date to exceed 3.75 to 1.00.

 

SECTION 6.07. Ratio of Consolidated EBITDA to Consolidated Interest Expense. The
Company will not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated
Interest Expense for any period of four consecutive fiscal quarters of the
Company ending after the Closing Date, commencing with the period of four
consecutive fiscal quarters ending on September 30, 2018, to be less than 3.00
to 1.00.

 

59

 



Article VII.

Events of Default

 

If any of the following events (each, an “Event of Default”) shall occur:

 

(a)                the Company or any other Borrower shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                the Company or any other Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

(c)                any representation or warranty made or deemed made by or on
behalf of the Company or any other Borrower in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, shall prove to have been incorrect in any material respect
(without duplication of any materiality qualifier contained therein) when made
or deemed made;

 

(d)                the Company or any other Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, Section
5.03 (with respect to the Company’s or other any Borrower’s existence) or
Section 5.08 or in Article VI;

 

(e)                the Company or any other Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Company;

 

(f)                 the Company or any Subsidiary shall default in the payment
(whether of principal or interest and regardless of amount) of any Material
Indebtedness when due and payable after giving effect to any applicable grace
periods;

 

(g)                any event or condition shall occur that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided, that, this clause (g) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;

 

(h)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Company or any Material Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

60

 



(i)                 the Company or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)                 the Company or any Material Subsidiary shall become unable,
admit in writing its inability, or fail generally, to pay its debts as they
become due;

 

(k)                one or more judgments for the payment of money in an
aggregate amount in excess of US$50,000,000 shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged and not vacated or paid in full for a period of 45 consecutive days
during which execution shall not be effectively stayed (which stay shall include
the posting of a bond pending appeal that has the effect of staying execution of
such judgment), or any action shall be legally taken by a judgment creditor to
attach or levy upon assets of the Company or any Subsidiary to enforce any such
judgment;

 

(l)                 an ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

 

(m)              a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may and, at the
request of the Required Lenders, shall, by notice to the Company, take either or
both of the following actions at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

After the exercise of remedies provided for in this Article VII (or after the
Loans have automatically become immediately due and payable as set forth in this
Article VII), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order: (a) first, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Sections 2.14, 2.15, 2.16
and 2.18) payable to the Administrative Agent in its capacity as such; (b)
second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Sections 2.14, 2.15, 2.16 and 2.18), ratably
among them in proportion to the respective amounts described in this clause (b)
payable to them; (c) third, to payment of that portion of the Obligations
constituting interest on the Loans, ratably among the Lenders in proportion to
the respective amounts described in this clause (c) held by them; (d) fourth, to
payment of that portion of the Obligations constituting unpaid principal of the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause (d) held by them; and (e) last, the balance, if any,
after all of the Obligations owing have been indefeasibly paid in full, to the
Company or as otherwise required by any law.

 

61

 



Article VIII.

The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, Bank of
America is hereby appointed to act as Administrative Agent on behalf of the
Lenders. Each of the Lenders and each assignee of any Lender hereby irrevocably
authorizes the Administrative Agent to take such actions on behalf of such
Lender or assignee and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby expressly authorized by the Lenders, without hereby limiting any
implied authority, and by the Borrowers with respect to clause (c) below, (a) to
receive on behalf of the Lenders all payments of principal of and interest on
the Loans and all other amounts due to the Lenders hereunder, and promptly to
distribute to each Lender its proper share of each payment so received; (b) to
give notice on behalf of each of the Lenders to the Company of any Default or
Event of Default specified in this Agreement of which the Administrative Agent
has actual knowledge acquired in connection with its agency hereunder; and (c)
to distribute to each Lender copies of all notices, financial statements and
other materials delivered by the Company or any other Borrower pursuant to this
Agreement or the other Loan Documents as received by the Administrative Agent.

 

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any of the Borrowers or any of their Subsidiaries or other Affiliates
thereof as if it were not the Administrative Agent.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.02); provided, that, the Administrative Agent shall not be required to take
any action that, in its reasonable opinion or the reasonable opinion of its
counsel, may expose the Administrative Agent to liability or that is contrary to
any Loan Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any debtor relief
law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, or be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their Subsidiaries that is communicated to or obtained by the institution
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default unless and until written notice thereof is given to it
by a Borrower (in which case the Administrative Agent shall give written notice
to each Lender), and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

62

 



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Subject to the conditions set forth herein, the Administrative Agent may resign
at any time by notifying the Lenders and the Company. Upon any such resignation,
the Required Lenders shall have the right, with the consent of the Company (not
to be unreasonably withheld and except during the continuance of an Event of
Default hereunder, when no consent shall be required), to appoint a successor.
In addition, if the Administrative Agent is a Defaulting Lender due to it having
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or custodian appointed for it, the Required Lenders shall have the
right, by notice in writing to the Company and the Administrative Agent, to
remove the Administrative Agent in its capacity as such and, with the consent of
the Company (not to be unreasonably withheld and except during the continuance
of an Event of Default, when no consent shall be required), to appoint a
successor. If no successor to a retiring Administrative Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (for purposes of this paragraph, the “Resignation Effective Date”),
then the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank; provided, that, whether or not a
successor shall have been appointed, the retiring Administrative Agent’s
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Administrative Agent, as the case may be, and such retiring
or removed Administrative Agent, as the case may be, shall be discharged from
its duties and obligations hereunder. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

63

 



Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on the amount of its Loans and available
Commitments hereunder) of any expenses incurred for the benefit of the Lenders
by the Administrative Agent, including counsel fees and compensation of agents
and employees paid for services rendered on behalf of the Lenders, that shall
not have been reimbursed by the Company or any other Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its Related
Parties, on demand, in the amount of such pro rata share, from and against any
and all liabilities, Taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Company or any other
Borrower; provided, that, no Lender shall be liable to the Administrative Agent
or any such other indemnified Person for any portion of such liabilities, Taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are determined to have resulted from the gross
negligence or willful misconduct of the Administrative Agent, any of its Related
Parties or any of their respective directors, officers, employees or agents.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arrangers or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “lead arranger”, “bookrunner” or “syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid by the Borrowers in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and its
agents and counsel and all other amounts due the Lenders and the Administrative
Agent) against the Borrowers allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

64

 



Each Lender (a) represents and warrants, as of the date such Person became a
Lender party hereto, and (b) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that at least one of the following is and will be
true: (i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, (iii)(A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement, or (iv) such
other representation, warranty and covenant as may be agreed in writing between
the Administrative Agent, in its sole discretion, and such Lender. In addition,
unless clause (i) in the immediately preceding sentence is true with respect to
a Lender or such Lender has not provided another representation, warranty and
covenant as provided in clause (iv) in the immediately preceding sentence, such
Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that: (A) none of the Administrative Agent, any of the
Arrangers, or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
other Loan Document or any documents related to hereto or thereto), (B) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Commitments and this Agreement is independent (within the meaning of
29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser,
a broker-dealer or other person that holds, or has under management or control,
total assets of at least US$50,000,000, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (C) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (D) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and (E) no fee or other compensation is being paid directly to the
Administrative Agent, any of the Arrangers or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Commitments or this Agreement. The Administrative Agent and each of
the Arrangers hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (1) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(2) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (3) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

65

 



Article IX.

Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

 

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Administrative Agent
or any Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

 

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or any Lender to any balance
of any deposit account or credit on the books of the Administrative Agent or any
Lender in favor of any Borrower or any other Person.

 

66

 



The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the Administrative Agent
or such Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than New
York and if, by reason of any Change in Law, disruption of currency or foreign
exchange markets, war or civil disturbance or other event, payment of such
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of the Administrative Agent or such Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

 

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent and the Lenders.

 

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

 

Article X.

Miscellaneous

 

SECTION 10.01.                     Notices.

 

(a)       Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)                 if to the Company or any other Borrower, c/o the Company at
1950 Hassell Road, Hoffman Estates, IL 60169, Attention of General Counsel (Fax
No. 847-839-2604), with a copy to Paul, Weiss, Rifkind, Wharton & Garrison LLP,
1285 Avenue of the Americas, New York, NY 10019-6064, Attention of Monica K.
Thurmond (Fax No. 212-492-0055);

 

67

 



(ii)               if to the Administrative Agent, as follows: (A) if such
notice relates to financial/loan activity (including billing, payments and
interest rate elections) to Bank of America, Building C, TX2-984-03-23, 2380
Performance Drive, Richardson, TX 75082, Attention: Arlene Minor (Telephone:
469-201-8837; Facsimile: 214-290-9412; Email: Arlene.l.minor@baml.com), and (B)
if such notice relates to any other notices (including financial statements,
compliance certificates, amendments, consents, voting, etc.), to Bank of
America, 900 W. Trade St., 6th Floor, NC1-026-06-03, Charlotte, NC 28255,
Attention: Melissa Mullis (Telephone: 980-386-9372; Facsimile: 704-409-0617;
Email: melissa.mullis@baml.com); and

 

(iii)             if to any other Lender, to it at its address (or fax number)
set forth in its Administrative Questionnaire.

 

(b)                Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that, the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or any Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided, that, approval of such procedures and may be limited to particular
notices or communications.

 

(c)                Any party hereto may change its address or fax number for
notices and other communications hereunder by notice to the other parties
hereto, or in the case of a Lender, to the Administrative Agent and the Company.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

 

(d)                THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of such Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet; provided, that, the foregoing shall not apply to the
extent such losses, claims, damages, liabilities or expenses result from the
gross negligence, bad faith or willful misconduct of the Administrative Agent or
any of its Related Parties.

 

68

 



SECTION 10.02.                     Waivers; Amendments.

 

(a)       No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement or the making of a
Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)       None of this Agreement, any other Loan Document or any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders and acknowledged by the Administrative Agent or
by the Company and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the parties thereto, in each case with the
consent of the Required Lenders; provided, that, no such agreement shall (i)
increase any Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than as a result of any waiver of any increase in the
interest rate applicable to any Loan pursuant to Section 2.12(d)), or reduce any
fees payable hereunder, without the written consent of each Lender adversely
affected thereby, (iii) postpone the date of any scheduled payment of the
principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, in each case,
without the written consent of each Lender affected thereby (provided, that,
nothing shall limit the right of each Borrower to extend the Maturity Date
pursuant to Section 2.07(d)), (iv) change Section 2.17(b), Section 2.17(c) or
the last paragraph of Article VII in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
(it being understood that the addition of additional commitments under this
Agreement pursuant to Section 2.07 shall not be deemed to alter such pro rata
sharing of payments for purposes of this clause (iv)), (v) change any of the
provisions of this Section or the percentage set forth in the definition of the
term “Required Lenders” or any other provision of this Agreement specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (it being understood that the addition of
additional commitments under this Agreement pursuant to Section 2.07 shall not
be deemed to be a change to the provisions of this Agreement specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder for purposes of this clause (v)), (vi) release the Company’s Guarantee
hereunder without the written consent of each Lender, (vii) subordinate the
Obligations of the Company or any other Borrower to any other Indebtedness
without the consent of each affected Lender, or (viii) except as contemplated by
clause (C) of the immediately following sentence, amend the definition of
“Alternative Currency” or Section 1.06 without the consent of each Lender;
provided, further, that, no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent. Notwithstanding anything else in this Section to the contrary, (A) any
amendment of the definition of the term “Applicable Rate” pursuant to the last
sentence of such definition shall require only the written consent of the
Company and the Required Lenders, (B) no consent with respect to any waiver,
amendment or modification of this Agreement or any other Loan Document shall be
required of (1) any Defaulting Lender, except with respect to any waiver,
amendment or modification referred to in clause (i), (ii) or (iii) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be adversely affected by such amendment, waiver or other modification or
(2) any Lender that receives payment in full of the principal of and interest
accrued on each Loan made by, and all other amounts owing to, such Lender or
accrued for the account of such Lender under this Agreement and the other Loan
Documents at the time such amendment, waiver or other modification becomes
effective and whose Commitments terminate by the terms and upon the
effectiveness of such waiver, amendment or other modification, (C) this
Agreement may be amended to amend the definition of “Alternative Currency” and
make such other changes as are contemplated by Section 1.06 in connection with
the approval of any additional currency pursuant to Section 1.06 with the
consent of the Company and the Administrative Agent, (D) in order to implement
additional commitments in accordance with Section 2.07, this Agreement may be
amended for such purpose solely to the extent necessary to implement additional
commitments in accordance with Section 2.07 with the consent of the Company, the
Administrative Agent and each Increasing Lender providing an additional
commitment, (E) this Agreement may be amended by the Company and the
Administrative Agent to add such provisions as are deemed necessary, in the sole
discretion of the Administrative Agent, to facilitate the addition of any
Borrowing Subsidiary designated pursuant to Section 2.19, and (F) any provision
of this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Company and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least three Business Days prior written notice
thereof and the Administrative Agent shall not have received, within three
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders, stating that the Required Lenders object to such
amendment. Any amendment, waiver or modification effected in accordance with
this Section will be binding on each Borrowing Subsidiary whether or not such
Borrowing Subsidiary shall have consented thereto.

 

69

 



SECTION 10.03.                     Expenses; Indemnity; Damage Waiver.

 

(a)       The Company shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
respective Affiliates, including the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent and the Arrangers,
taken as a whole, in connection with the arrangement and syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable and documented fees, charges and disbursements
of any counsel for the Administrative Agent or any Lender, incurred during any
workout, restructuring or negotiations in respect of the Loans or in connection
with the enforcement or protection of its rights under any Loan Document,
including its rights under this Section or in connection with the Loans made
hereunder.

 

(b)       The Company shall indemnify the Administrative Agent, each Arranger,
each Syndication Agent, each Lender and each Related Party of any of the
foregoing Persons (each of the foregoing being called an “Indemnitee”), against,
and hold each Indemnitee harmless from, any and all losses, liabilities and
out-of-pocket costs or expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee (whether by a third party or by any Borrower or any of its
Affiliates, and whether based on contract, tort or any other theory) arising out
of, in connection with, or as a result of (i) the arrangement and syndication of
the credit facilities provided for herein, (ii) the consummation of the
Transactions or any other transactions contemplated hereby, (iii) any Loan or
the use of the proceeds therefrom, (iv) the execution, delivery or performance
by the Company and the Subsidiaries of the Loan Documents, or any actions or
omissions of the Company or any of the Subsidiaries in connection therewith or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, liabilities, costs
or expenses shall have (A) been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (B) resulted from a claim
brought by a Borrower against an Indemnitee or any of its Related Parties for a
material breach in bad faith of such Indemnitee’s obligations hereunder or under
any other Loan Document, if the Company has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction to the effect that such a material breach in bad faith has occurred
or (C) arisen from any claim, action, suit, inquiry, litigation, investigation
or proceeding that does not involve an act or omission of the Company or any of
its Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, action, suit, inquiry, litigation, investigation or proceeding
against the Administrative Agent or an Arranger in its capacity as such).

 

70

 



(c)       To the extent that the Company fails to pay any amount required to be
paid by it under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that, the unreimbursed loss,
liability, cost or expense, as the case may be, was incurred by or asserted
against the Administrative Agent or against any Related Party acting for the
Administrative Agent (or any sub-agent) in connection with such capacity. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Revolving Exposures and unused Commitments at the
time (or most recently) in effect.

 

(d)       To the extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with or as a
result of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions contemplated hereby or thereby, other than for
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction.

 

(e)       All amounts due under this Section shall be payable within 15 Business
Days after receipt by the Company of a reasonably detailed invoice therefor.

 

SECTION 10.04.                     Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) neither the Company nor any other Borrower may
assign or otherwise transfer any of its rights or obligations hereunder or under
any other Loan Document without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
this Section), the Arrangers, the Syndication Agents and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

71

 



(b)       Subject to the conditions set forth in paragraph (c) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to an Eligible Assignee with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

 

(i)                 the Company; provided, that, no consent of the Company shall
be required for an assignment to a Lender, an Affiliate of a Lender or a Related
Fund, or, if an Event of Default has occurred and is continuing, to any other
assignee; provided, further, that, the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

 

(ii)               the Administrative Agent; provided, that, no consent of the
Administrative Agent shall be required for an assignment of any Loan to a Lender
or an Affiliate of a Lender.

 

(c)       Assignments shall be subject to the following additional conditions:

 

(i)                 except in the case of an assignment to a Lender, an
Affiliate of a Lender or a Related Fund or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
US$5,000,000 unless each of the Company and the Administrative Agent otherwise
consents; provided, that, no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

 

(ii)               each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(iii)             unless waived by the Administrative Agent in its sole
discretion, the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and

 

(iv)              the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.



72

 

 

(d)       Subject to acceptance and recording thereof pursuant to paragraph (e)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, and except as provided by Section 2.16(g), be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.14, 2.15, 2.16
and 10.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (g) of this Section. In
connection with any assignment by a Lender to an Affiliate of such Lender,
unless such Lender is legally required to make such assignment, the Borrowers
shall not be responsible under Section 2.14 or Section 2.16 for any increased
costs in effect at the time of and resulting from such assignment, but shall be
responsible for any such increased costs that would have been incurred by the
assigning Lender absent such assignment.

 

(e)       The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive, and
the Borrowers, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(f)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (c) of
this Section (unless otherwise waived by the Administrative Agent) and any
consent to such assignment required by paragraph (b) or (c) of this Section, the
Administrative Agent shall record the information contained in such Assignment
and Assumption in the Register. No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(g)       Any Lender may, without the consent of, or notice to, the Company or
the Administrative Agent, sell participations to one or more banks or other
entities (other than (x) any individual (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit, of any
individual), or (y) the Company or any Affiliate of the Company) (each a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that, (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Company, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided, that, such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 10.02(b) that affects such Participant. Subject to paragraph
(h) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15, and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided, that, such Participant agrees to be subject to Section 2.17(b) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided, that, no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under any Loan Document) to any
Person other than a Governmental Authority except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

73

 



(h)       A Participant shall not be entitled to receive any greater payment
under Section 2.14 or Section 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
such Participant agrees, for the benefit of the applicable Borrower, to comply
with Section 2.16(f) as though it were a Lender.

 

(i)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any foreign central bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided, that, no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

SECTION 10.05.                     Survival. All covenants, agreements,
representations and warranties made by the Borrowers herein, in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto or thereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent, any Arranger, any
Syndication Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.14, 2.15, 2.16,
10.03, clause (b) of Section 10.18 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the Transactions or the
other transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

 

74

 



SECTION 10.06.                     Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, any separate letter agreements with respect to
fees payable to the Administrative Agent, the Lenders or the Arrangers, and any
provisions in any engagement or commitment letter executed and delivered by the
Company in connection with the transactions contemplated hereby that by the
express terms of such engagement or commitment letter survive the execution or
effectiveness of this Agreement, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

SECTION 10.07.                     Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.                     Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of any Borrower against any of and
all the obligations of such Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Administrative Agent after
any such set-off and application made by such Lender; provided, that, the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

SECTION 10.09.                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)       This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

(b)       Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

 

75

 



(c)       Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the Transactions in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)       Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
or thereto to serve process in any other manner permitted by law.

 

SECTION 10.10.                     WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11.                     Headings. Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

SECTION 10.12.                     Confidentiality; Non-Public Information.

 

(a)       The Administrative Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors, to Related
Funds’ directors and officers and to any direct or indirect contractual
counterparty in swap agreements (it being understood that each Person to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority (including any self-regulatory
authority) having jurisdiction over such Lender, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
to any other party to this Agreement, (v) to the extent required or advisable in
the judgment of counsel in connection with any suit, action or proceeding
relating to the enforcement of rights of the Administrative Agent or the Lenders
against the Borrowers under this Agreement or any other Loan Document, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction or any credit insurance provider relating to the
Borrowers and their obligations, (vii) with the consent of the Company or (viii)
to the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section of which the Administrative Agent or such
Lender is aware or (B) becomes available to the Administrative Agent or any
Lender on a nonconfidential basis from a source other than the Company other
than as a result of a breach of this Section of which the Administrative Agent
or Lender is aware. For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Company other
than as a result of a breach of this Section of which the Administrative Agent
or such Lender is aware. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

76

 



(b)       Each Lender acknowledges that Information furnished to it pursuant to
this Agreement may include material non-public information concerning the
Company and its Related Parties or the Company’s securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

(c)       All information, including requests for waivers and amendments,
furnished by the Company, the Subsidiaries or the Administrative Agent pursuant
to, or in the course of administering, this Agreement will be syndicate-level
information, which may contain material non-public information about the
Company, the Subsidiaries and their Related Parties or the Company’s securities.
Accordingly, each Lender represents to the Borrowers and the Administrative
Agent that it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain material non-public
information in accordance with its compliance procedures and applicable law,
including Federal and state securities laws.

 

SECTION 10.13.                     Conversion of Currencies.

 

(a)       If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)       The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

77

 



SECTION 10.14.                     Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 10.15.                     Patriot Act. Each Lender and the
Administrative Agent hereby notifies each Borrower that pursuant to the Patriot
Act, it is required to obtain, verify and record information that identifies
such Borrower, which information includes the name and address of such Borrower
and other information that will allow such Lender and the Administrative Agent
to identify such Borrower in accordance with the Patriot Act. Each Borrower
agrees to provide to each Lender and the Administrative Agent, upon request,
with all documentation and other information reasonably requested by such Lender
or the Administrative Agent for purposes of compliance with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and the Beneficial Ownership Regulation.

 

SECTION 10.16.                     No Fiduciary Relationship. Each Borrower, on
behalf of itself and the Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, each Borrower, the Subsidiaries and their Affiliates, on
the one hand, and the Administrative Agent, the Lenders and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders or their Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. Each
Borrower, on behalf of itself, the Subsidiaries and its and their respective
Affiliates, waives and releases, to the fullest extent permitted by law, any
claims that such Borrower, the Subsidiaries or such Affiliates may have against
the Administrative Agent, any Person identified on the facing page or signature
pages of this Agreement or elsewhere herein as a “syndication agent”, any Lender
or any Affiliate of any of the foregoing in respect of any breach or alleged
breach of agency or fiduciary duty.

 

SECTION 10.17.                     Electronic Execution of Assignments and
Certain Other Documents. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Borrowing Requests, Interest Election Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided, that, notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

78

 



SECTION 10.18.                     Payments Set Aside. To the extent that any
payment by or on behalf of any Borrower is made to the Administrative Agent or
any Lender, or the Administrative Agent or any Lender exercises any right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any debtor relief law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater (i) the Federal Funds Effective Rate
from time to time in effect and (ii) an overnight rate from time to time in
effect and determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

SECTION 10.19.                     Limitation on Liability of Foreign Borrowing
Subsidiaries. It is the intent of the parties to this Agreement, and the parties
hereby agree that, notwithstanding any provision of this Agreement or any other
Loan Document to the contrary, no Borrowing Subsidiary organized under the laws
of a jurisdiction other than the United States, a state thereof or the District
of Columbia shall be liable for any Obligations of the Company or any Borrowing
Subsidiary organized under the laws of the United States, a state thereof or the
District of Columbia.

 

SECTION 10.20.                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. . Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among the
parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[remainder of page intentionally blank]



79

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CDK GLOBAL, INC.

 

By: /s/ Joseph A. Tautges______________



Name: Joseph A. Tautges



Title: Executive Vice President and Chief Financial Officer

 

 



 



 

BANK OF AMERICA, N.A.,



as Administrative Agent

 

By:/s/ Melissa Mullis                                       



Name: Melissa Mullis



Title: Assistant Vice President

 

 



 



 

BANK OF AMERICA, N.A.,



as a Lender

 



By:/s/ Arti Dighe                                       



Name: Arti Dighe



Title: Vice President

 

 



 



 

JPMORGAN CHASE BANK, N.A.,



as a Lender

 

By:/s/ Peter B. Thauer                                       



Name: Peter B. Thauer



Title: Managing Director

 

 

 



 



MUFG BANK, LTD.,



as a Lender

 

By:/s/ Lillian Kim                                       



Name: Lillian Kim



Title: Director

 

 



 



 

U.S. BANK NATIONAL ASSOCIATION,



as a Lender

 

By:/s/ Lukas Coleman                                       



Name: Lukas Coleman



Title: Vice President

 

 



 



 

WELLS FARGO BANK, NATIONAL ASSOCIATION



as a Lender

 

By: /s/ Daniel Kurtz                                      



Name: Daniel Kurtz



Title: Director

 

 



 



 

BANK OF MONTREAL, CHICAGO BRANCH



as a Lender

 

By: /s/ Randon Gardley                                         



Name: Randon Gardley



Title: Vice President

 

 



 



 

 

BNP PARIBAS,

 as a Lender

 

By: /s/ Todd Rodgers                                   

 Name: Todd Rodgers

 Title: Director

 



 

By: /s/ Liz Cheng                                           

 Name: Liz Cheng

 Title: Vice President

 





 



 

CITIBANK, N.A.,



as a Lender

 

By: /s/ Ahu Gures                                             



Name: Ahu Gures



Title: Director and Vice President

 



 



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH



as a Lender

 

By: /s/ John D. Toronto                                     



Name: John D. Toronto



Title: Authorized Signatory

 



 

By: /s/ Whitney Gaston                                      

 Name: Whitney Gaston

 Title: Authorized Signatory

 

 



 



 

CITIZENS BANK, N.A.,



as a Lender



By: /s/ Patricia F. Grieve                              



Name: Patricia F. Grieve



Title: Vice President

 

 



 



 

THE HUNTINGTON NATIONAL BANK,



as a Lender

 

By: /s/ Mark Zobel                                           



Name: Mark Zobel



Title: Vice President

 

 



 



 

ASSOCIATED BANK, N.A.,



as a Lender

 

By: /s/ Mark Buechler                                      



Name: Mark Buechler



Title: Vice President



 



 



 

BRANCH BANKING AND TRUST COMPANY,



as a Lender

 

By: /s/ Jeff Skalka                                                  



Name: Jeff Skalka



Title: Vice President

 

 



 



 



LLOYDS BANK PLC,



as a Lender

 

By: /s/ Tina Wong                                         



Name: Tina Wong



Title: Assistant Manager – Transaction Execution, Category A, W011



 

 



By: /s/ Erin Walsh                                            

 

Name: Erin Walsh



Title: Assistant Vice President – Transaction

Execution, Category A, W004

 





 



 

MORGAN STANLEY BANK, N.A.,



as a Lender

 

By: /s/ Michael King                                    



Name: Michael King



Title: Authorized Signatory

 

 



 





EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION



 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented, extended and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.



 

              1.   Assignor:               [Assignor [is] [is not] a Defaulting
Lender]         2.   Assignee:               [and is [an Affiliate] [a Related
Fund] of [identify Lender]]       3.   Company:   CDK Global, Inc.       4.  
Borrowers:   CDK Global, Inc., [Borrowing Subsidiaries]               5.  
Administrative Agent:   Bank of America, N.A., as administrative agent under the
Credit Agreement       6.   Credit Agreement:   The Revolving Credit Agreement,
dated as of August [ ], 2018, among CDK Global, Inc., a Delaware corporation,
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and Bank of America, N.A., as Administrative Agent  
      7.   Assigned Interest:                              

 

 

A-1

 



 

 

 

 

  Aggregate Amount of
Commitments / Loans
for all Lenders     Amount of
Commitments / Loans
Assigned     Percentage Assigned
of
Commitment/ Loans[1]     [$]/[£]/[€]       [$]/[£]/[€]           %              
         

 

 

Effective Date: [___], 20[__] [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its Related Parties or securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 



 

 

 



[1] Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders thereunder.

A-2

 



 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

              ASSIGNOR       [NAME OF ASSIGNOR]               by            
Name:           Title:

 

 

            ASSIGNEE       [NAME OF ASSIGNEE]               by  

          Name:           Title:  

[Consented to and][2] Accepted:

 

 

 

            BANK OF AMERICA, N.A., as Administrative Agent               by    
        Name:           Title:  

[Consented to:

 

 

 

            CDK GLOBAL, INC.               by             Name:          
Title:][3]  

 



 

 





[2] To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 



[3] To be added only if the consent of the Company is required by the terms of
the Credit Agreement.



A-3

 

 

Annex 1

 

Standard Terms and Conditions for

 

Assignment and Assumption

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies all of the requirements of an Eligible Assignee and any other
requirements specified in the Credit Agreement that are required to be satisfied
by it in order to acquire the Assigned Interest and become a Lender, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received and/or had the opportunity to review a copy of
the Credit Agreement to the extent it has in its sole discretion deemed
necessary, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) and Section 5.01(b) thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04(a)
thereof), as applicable, and such other documents and information as it has in
its sole discretion deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vi) attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to or otherwise conferred upon the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender; (c) acknowledges and agrees that, as a Lender, it may receive
confidential information concerning the Borrowers and their Affiliates and
agrees to use such information in accordance with Section 10.12 of the Credit
Agreement; (d) specifies as its applicable lending offices (and addresses for
notices) the offices at the addresses set forth beneath its name on the
signature pages hereof; and (e) shall pay to the Administrative Agent an
assignment fee to the extent required to be paid by the Assignee or Assignor
under Section 10.04(c)(iii) of the Credit Agreement.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.

 

A-4

 



3.       Effect of Assignment. Upon the delivery of a fully executed original
hereof to the Administrative Agent, as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent of the Assigned
Interest and as provided in this Assignment and Assumption, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and (ii)
the Assignor shall, to the extent provided in this Assignment and Assumption,
the Credit Agreement and the other Loan Documents, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents to the extent of the Assigned Interest.

 

4.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic transmission (including via “pdf”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of page left intentionally blank.]



A-5

 

 

EXHIBIT B-1

 

[FORM OF] BORROWING SUBSIDIARY AGREEMENT

 

THIS BORROWING SUBSIDIARY AGREEMENT, dated as of [ ] (this “Agreement”), is by
and among CDK GLOBAL, INC., a Delaware corporation (the “Company”), [Name of
Borrowing Subsidiary], a [jurisdiction of entity] [type of entity] (the “New
Borrowing Subsidiary”), and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”).

 

Reference is hereby made to the Revolving Credit Agreement dated as of August
[__], 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A, as Administrative Agent. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

 

The Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrowing Subsidiary under the Credit Agreement. The Company
represents that the New Borrowing Subsidiary is a Subsidiary organized under the
laws of [jurisdiction of entity], and that the representations and warranties of
the Company in the Credit Agreement are true and correct (a) in the case of
representations and warranties qualified as to materiality, in all respects, and
(b) otherwise, in all material respects, in each case on and as of the date
hereof after giving effect to this Agreement, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct (i) in the
case of representations and warranties qualified as to materiality, in all
respects, and (ii) otherwise, in all material respects, as of such earlier date.
The Company agrees that the Guarantee of the Company contained in Article IX of
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, and the effectiveness thereof
as provided in Section 2.19 of the Credit Agreement, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Borrowing Subsidiary” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement
applicable to it as a Borrowing Subsidiary thereunder.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature pages follow.]



B-1-1

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.



 

              CDK GLOBAL, INC.           by           Name:           Title:    
    [NAME OF NEW BORROWING SUBSIDIARY]           by           Name:          
Title:  

 



 

Accepted and agreed:

 

           

BANK OF AMERICA, N.A.,



as Administrative Agent



              by             Name:           Title:      



B-1-2

 

 

EXHIBIT B-2

 

[FORM OF] BORROWING SUBSIDIARY TERMINATION

 

Bank of America, N.A.,



as Administrative Agent

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, CDK Global, Inc., (the “Company”), refers to the Revolving
Credit Agreement, dated as of August [__], 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries from time to time party thereto,
the Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.

 

The Company hereby terminates the status of [ ] (the “Terminated Borrowing
Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The Company
represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable by such Terminated Borrowing Subsidiary under the Credit Agreement)
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof.

 

              Very truly yours,       CDK GLOBAL, INC.,               by        
    Name:           Title:

 

 

B-2-1

 



EXHIBIT C

 

[FORM OF] PROMISSORY NOTE

 

 

 

For value received, [NAME OF BORROWER], a [jurisdiction of entity] [type of
entity] (the “Borrower”), promises to pay to [name of Lender] or its registered
assigns (the “Lender”), (i) the principal amount of each Loan from time to time
made by the Lender to the Borrower under the Credit Agreement (as defined
below), when and as due and payable under the terms of the Credit Agreement, and
(ii) interest on the unpaid principal amount of each such Loan on the dates and
at the rate or rates provided for in the Credit Agreement. All such payments of
principal and interest shall be made in the currencies and to the accounts
specified in the Credit Agreement, in immediately available funds.

 

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided, that, the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Credit Agreement.

 

This note is one of the promissory notes issued pursuant to the Revolving Credit
Agreement, dated as of August [__], 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among [CDK
Global, Inc.,] [the Borrower,] [the Borrower and the other Borrowing
Subsidiaries] [the Borrowing Subsidiaries] from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent. Capitalized terms not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Reference is made to
the Credit Agreement for provisions governing the mandatory and optional
prepayment hereof and the acceleration of the maturity hereof.

 

This note is subject to the provisions of Section 10.09(b), Section 10.09(c),
Section 10.09(d) and Section 10.10 of the Credit Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this note.

 

This note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



C-1

 





 

IN WITNESS WHEREOF, the undersigned has caused this note to be duly executed and
delivered by its officer thereunto duly authorized.



 

 

[NAME OF BORROWER]

 

 

 

              by             Name:           Title:

 

 

C-2

 



 

 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

 

 

                 

Date

  Amount of Loan   Amount of
Principal Repaid   Unpaid Principal
Balance   Notations
Made By                                                      

 

 

C-3

 



EXHIBIT D-1

 

[FORM OF] US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement, dated as of August
[__], 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CDK Global, Inc. (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”), (iii) it is not a ten percent shareholder of the Company
within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is not a
controlled foreign corporation related to the Company as described in Section
881(c)(3)(C) of the Code, and (v) the interest payments on the Loan(s) are not
effectively connected with the undersigned’s conduct of a U.S. trade or business
or are effectively connected but are not includible in the undersigned’s gross
income for U.S. federal income tax purposes under an income tax treaty.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

            [NAME OF LENDER]               By  

        Name:         Title:                         Date:    [ ], 20[ ]        
 

 

 

D-1-1

 



EXHIBIT D-2

 

[FORM OF] US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement dated as of August
[__], 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CDK Global, Inc. (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s conduct of a U.S. trade or business or are effectively connected
but are not includible in the undersigned’s gross income for U.S. federal income
tax purposes under an income tax treaty.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

        [NAME OF PARTICIPANT]         By:         Name:       Title:  

 

Date: [ ], 20[ ]

 

D-2-1

 



EXHIBIT D-3

 

[FORM OF] US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement dated as of August
[__], 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CDK Global, Inc. (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business or
are effectively connected but are not includible in the partners/members’ gross
income for U.S. federal income tax purposes under an income tax treaty.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

        [NAME OF PARTICIPANT]         By:         Name:       Title:  

 

Date: [ ] , 20[ ]

 

D-3-1

 



EXHIBIT D-4

 

[FORM OF] US TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Revolving Credit Agreement dated as of August
[__], 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CDK Global, Inc. (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A, as Administrative Agent.

 

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any promissory note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its partners/members is a bank extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments on
the Loan(s) are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business or are effectively
connected but are not includible in the partners/members’ gross income for U.S.
federal income tax purposes under an income tax treaty.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

 

        [NAME OF LENDER]         By:         Name:       Title:  

 

Date: [ ], 20[ ]

 

D-4-1

 



EXHIBIT E

 

[FORM OF] BORROWING REQUEST

  

Date: ___________, _____

  

To:Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:



 

Reference is hereby made to the Revolving Credit Agreement dated as of August
[__], 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CDK Global, Inc., the Borrowing
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and Bank of America, N.A, as Administrative Agent.

 



The undersigned Borrower hereby requests a Borrowing:



 

 

  1. On (a Business Day).         2. In the amount of [$]/[£]/[€]/[_][4] .      
  3. In the following Alternative Currency:_________________.         4.

Comprised of .



[Type of Borrowing requested]         5. For LIBOR Borrowings: with an Interest
Period of ___ months.         6.

Location and account number of account to which funds are to be disbursed:

_______________________________.

 





The undersigned Borrower hereby represents and warrants that (i) this request
complies with the requirements of Section 2.01 of the Credit Agreement and (ii)
each of the conditions set forth in Section 4.02 of the Credit Agreement have
been satisfied on and as of the date of the requested Borrowing.

 





[signature page follows]

 

 



 

 

[4] Indicate amount of Alternative Currency if other than Sterling or Euro



E-1

 

 

IN WITNESS WHEREOF, the undersigned Borrower has caused this Borrowing Request
to be executed by a duly authorized officer as of the date first written above.

 

 





          [NAME OF BORROWER]         By:         Name:       Title:

 

E-2

 







EXHIBIT F

 

[FORM OF] INTEREST ELECTION REQUEST

  

[Date]

  

To: Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Revolving Credit Agreement, dated as of August
[__], 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among CDK Global, Inc. (the “Company”), the
Borrowing Subsidiaries from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A, as Administrative Agent.

 

The undersigned Borrower hereby requests a [conversion] [continuation] of:

 



 

  1. Borrowing to which this request applies: [ ]         a. Principal Amount: [
]         b. Type: [ ]         c. If a LIBOR Borrowing, Interest Period: [ ]
[month](s)





        2. On ________________________ (a Business Day).         3. Resulting
Borrowing[s]:[[5]]



          a. Principal Amount: [ ]           b. Type: [ ]           c. For a
LIBOR Borrowing, Interest Period: [ ] month(s)

 

 



[signature page follows]

 



 

 



[5] If different options are being elected with respect to different portions of
the Borrowing to which this Interest Election Request applies, provide the
information required by this item 3 for each resulting Borrowing.



F-1

 





 

IN WITNESS WHEREOF, the undersigned Borrower has caused this Interest Election
Request to be executed by a duly authorized officer as of the date first written
above.

 



          [NAME OF BORROWER]         By:         Name:       Title:

 

F-2



 



